Exhibit 10

TERM LOAN AGREEMENT

AMONG

CPG PARTNERS, L.P.,

A DELAWARE LIMITED PARTNERSHIP,

AS BORROWER,

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
TOGETHER WITH ASSIGNEES
BECOMING PARTIES HERETO PURSUANT
TO SECTION 11.12, AS LENDERS,

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT



Dated as of July 31, 2003

TABLE OF CONTENTS

Page    

ARTICLE I DEFINITIONS 1

1.1
1.2
1.3 Certain Defined Terms
Computation of Time Periods
Terms 1
22
22


ARTICLE II LOANS 23

2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9 Loan Advance and Repayment
Authorization to Select Interest Rate Options
Lenders' Accounting
Interest on the Loans
Fees
Payments
Increased Capital
Notice of Increased Costs
Extension of Maturity Date 23
25
25
25
30
30
31
31
31


ARTICLE III UNENCUMBERED PROPERTIES AND PORTFOLIO PROPERTIES 31

3.1
3.2
3.3
3.4 Listing of Unencumbered Properties
Waivers by Requisite Lenders
Rejection of Unencumbered Properties
Updated Lists of Unencumbered Properties and Portfolio Properties 31
32
32
32


ARTICLE IV CONDITIONS TO DISBURSEMENT OF LOANS 32

4.1 Conditions to Disbursement of Loans 32


ARTICLE V REPRESENTATIONS AND WARRANTIES 34

5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
5.11
5.12
5.13
5.14
5.15
5.16
5.17
5.18
5.19
5.20
5.21
5.22
5.23
5.24
5.25
5.26
5.27
5.28
5.29
5.30
5.31
5.32 Borrower Organization; Partnership Powers
Borrower Authority
REIT Organization; Corporate Powers
REIT Authority
Ownership of Borrower, each Subsidiary and Partnership
No Conflict
Consents and Authorizations
Governmental Regulation
Prior Financials
Projections and Forecasts
Prior Operating Statements
Rent Rolls
Litigation; Adverse Effects
No Material Adverse Change
Payment of Taxes
Material Adverse Agreements
Performance
Federal Reserve Regulations
Unsecured Term Notes
Requirements of Law
Patents, Trademarks, Permits, Etc.
Environmental Matters
Unencumbered Properties
Solvency
Title to Assets; No Liens
Use of Proceeds
REIT Capitalization
ERISA
Status as a REIT
Ownership
NYSE Listing
Current Construction Projects 35
35
35
35
35
36
36
36
36
37
37
37
37
37
37
38
38
38
38
38
39
39
39
39
39
40
40
40
40
40
40
40


ARTICLE VI REPORTING COVENANTS 41

6.1
6.2
6.3
Financial Statements and Other Financial and Operating Information
Environmental Notices
Confidentiality 41
45
46


ARTICLE VII AFFIRMATIVE COVENANTS 46

7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14 Existence
Qualification, Name
Compliance with Laws, Etc.
Payment of Taxes and Claims
Maintenance of Properties; Insurance
Inspection of Property; Books and Records; Discussions
Maintenance of Permits, Etc
Conduct of Business
Use of Proceeds
Securities Law Compliance
Continued Status as a REIT; Prohibited Transactions
NYSE Listed Company
Property Management
Interest Rate Contracts 46
46
46
46
47
47
48
48
48
48
48
48
48
49


ARTICLE VIII NEGATIVE COVENANTS 49

8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8 Restrictions on Fundamental Changes
ERISA
Amendment of Constituent Documents
Margin Regulations
With Respect to the REIT
Restrictions on Indebtedness
Construction Projects
Discontinuity in Management 49
49
50
50
50
51
51
51


ARTICLE IX FINANCIAL COVENANTS 52

9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12 Value of All Unencumbered Properties
Minimum Debt Service Coverage
Minimum Fair Market Net Worth
Total Liabilities to Adjusted Asset Value Ratio
Maximum Secured Borrower Debt
Operating Cash Flow to Debt Service Ratio
EBITDA to Fixed Charges Ratio
Aggregate Occupancy Rate
Distributions
Permitted Investments
Repurchase of Equity Interests
Calculation 52
52
52
52
52
52
53
53
53
53
54
54


ARTICLE X EVENTS OF DEFAULT; RIGHTS AND REMEDIES 54

10.1
10.2
10.3 Events of Default
Rights and Remedies
Rescission 54
57
58


ARTICLE XI AGENCY PROVISIONS 59

11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8
11.9
11.10
11.11
11.12
11.13
11.14
11.15 Appointment
Nature of Duties
Loan Disbursement
Distribution and Apportionment of Payments
Rights, Exculpation, Etc
Reliance
Indemnification
Agent Individually
Successor Agent; Resignation of Agent; Removal of Agent
Consent and Approvals
Agency Provisions Relating to Certain Enforcement Actions
Assignments and Participations
Ratable Sharing
Delivery of Documents
Notice of Events of Default 59
59
60
60
61
61
61
62
62
63
65
65
68
68
69


ARTICLE XII MISCELLANEOUS 69

12.1
12.2
12.3
12.4
12.5
12.6
12.7
12.8
12.9
12.10
12.11
12.12
12.13
12.14
12.15
12.16
12.17
12.18
12.19
12.20 Expenses
Indemnity
Change in Accounting Principles
Amendments and Waivers
Independence of Covenants
Notices and Delivery
Survival of Warranties, Indemnities and Agreements
Failure or Indulgence Not Waiver; Remedies Cumulative
Setoff; Payments Set Aside
Severability
Heading
Governing Law
Limitation of Liability
Successors and Assigns
Consent to Jurisdiction and Service of Process; Waiver of Jury Trial and Certain
Damage Claims
Counterparts; Effectiveness; Inconsistencies
Construction
Obligations Unsecured
Replacement of Loan Notes
Entire Agreement 69
70
70
71
72
72
73
73
73
74
74
74
74
74
75
76
76
76
76
77


LIST OF EXHIBITS AND SCHEDULES

Exhibits:


A
B
C
D
E -
-
-
-
- Form of Assignment and Assumption
Form of Compliance Certificate
Form of Loan Notes
Form of Notice of Interest Rate Selection
Form of Fixed Rate Notice


Schedules:


1
1.1

5.5
5.22
5.32 -
-

-
-
- List of Unencumbered Properties
List of Portfolio Properties which are not
Unencumbered Properties
Unconsolidated Affiliates and Subsidiaries
Environmental Matters
Current Construction Projects


TERM LOAN AGREEMENT

            THIS TERM LOAN AGREEMENT is dated as of July 31, 2003 and is among
CPG PARTNERS, L.P., a Delaware limited partnership ("Borrower"), each of the
Lenders named on the signature pages hereof (the "Lenders") and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association ("Wachovia") in its
capacity as Agent for the Lenders (the "Agent").

RECITALS

          WHEREAS, Borrower has requested that Lenders extend an unsecured term
loan facility to Borrower in the principal amount of One Hundred Million Dollars
($100,000,000.00) (the "Facility") the proceeds of which will be used in
accordance with the provisions of this Agreement and the Lenders have agreed to
extend the requested Facility on the terms and conditions set forth herein.

          NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          1.1      Certain Defined Terms.      The following terms used in this
Agreement shall have the following meanings (such meanings to be applicable,
except to the extent otherwise indicated in a definition of a particular term,
both to the singular and the plural forms of the terms defined):

                "Accommodation Obligations", as applied to any Person, means any
Indebtedness or other contractual obligation or liability, contingent or
otherwise, of another Person in respect of which that Person is liable,
including, without limitation, any such Indebtedness, obligation or liability
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including in respect of any partnership in which
that Person is a general partner, Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

                 "Accountants" means Ernst & Young LLP, any other "big four"
accounting firm or another firm of certified public accountants of national
standing selected by Borrower and acceptable to Agent.

                 "Acquisition Price" means the aggregate purchase price for an
asset including bona fide purchase money financing provided by the seller and
all existing Indebtedness pertaining to such asset.

                 "Adjusted Asset Value" means, as at any date of determination,
the sum (without duplication of any item) of (i) cash and Cash Equivalents owned
by Borrower (excluding any tenant deposits or other restricted cash or escrows),
(ii) an amount equal to 50% of the construction-in-progress as reported in the
Financial Statements and 50% of the Borrower’s Share of the
construction-in-progress of Unconsolidated Affiliates, (iii) the Value of All
Premium Centers, (iv) the Value of All Other Retail Centers, and (v) the Value
of All Other Properties.

                 "Affiliates" as applied to any Person, means any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means (i) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the
Securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (ii) the ownership of a general partnership interest or a
limited partnership interest (or other ownership interest) representing
twenty-five percent (25%) or more of the outstanding limited partnership
interests or other ownership interests of such Person. In addition, any
corporation, partnership or other entity in which the ownership interests of
Borrower and its Subsidiaries represents ten percent (10%) or more of the
outstanding ownership interests shall be deemed to be an Affiliate of Borrower.

                "Agent" means Wachovia in its capacity as agent for the Lenders
under this Agreement, and shall include any successor Agent appointed pursuant
hereto and shall be deemed to refer to Wachovia in its individual capacity as a
Lender where the context so requires.

                 "Aggregate Occupancy Rate" means, with respect to the
Unencumbered Properties at any time, the ratio, as of such date, expressed as a
percentage, of (i) the gross leasable area of all Unencumbered Properties
occupied by tenants paying rent pursuant to Leases other than Materially
Defaulted Leases, to (ii) the aggregate gross leasable area of all Unencumbered
Properties, excluding from both (i) and (ii) the gross leasable area of
Construction Projects prior to the date which is 3 months after the Rent
Stabilization Date for such Construction Project. Only premises which are
actually open for business shall be counted as occupied.

                "Agreement" means this Term Loan Agreement as the same may be
amended, supplemented or modified from time to time.

                "Applicable LIBOR Rate Margin" means, as of any date of
determination: (i) 0.70%, if Borrower's senior long-term unsecured debt
obligations are rated at least BBB+ or Baa1 by one or both of the Rating
Agencies, (ii) 0.80%, if Borrower's senior long-term unsecured debt obligations
are rated at least BBB or Baa2 by one or both of the Rating Agencies,
(iii) 0.90%, if Borrower's senior long-term unsecured debt obligations are rated
at least BBB- or Baa3 by one or both of the Rating Agencies, (iv) 1.10% if
Borrower’s senior long-term unsecured debt obligations are rated at least
Ba1/Ba2 or BB+/BB by one or both of the Rating Agencies or (v) 1.35%, in any
other case (including, without limitation, if Borrower's senior long-term
unsecured debt obligations are not rated by either of the Rating Agencies).

                "Arranger" means Wachovia Capital Markets, LLC in its capacity
as arranger for the Facility under this Agreement.

                "Assignment and Assumption" means an Assignment and Assumption
in the form of Exhibit A hereto (with blanks appropriately filled in) delivered
to Agent in connection with each assignment of a Lender's interest under this
Agreement pursuant to Section 11.12.

                 "ATC Partnership" means Cannery Row Associates, a California
limited partnership in which the Borrower is the sole limited partner (having a
99% interest) and the REIT is the sole general partner (having a 1% interest).

                "Base Rate" means, on any day, the higher of (i) the Federal
Funds Rate in effect on such day plus one-half percent (0.5%) per annum or (ii)
the variable per annum rate of interest so designated from time to time by
Wachovia as its prime rate. The prime rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.

                 "Base Rate Loans" means those Loans bearing interest at the
Base Rate.

                "Benefit Plan" means any employee pension benefit plan as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) in respect of
which a Person or an ERISA Affiliate is, or within the immediately preceding
five (5) years was, an "employer" as defined in Section 3(5) of ERISA.

                "Borrower" means CPG Partners, L.P., a Delaware limited
partnership that was formerly known as Chelsea GCA Realty Partnership, L.P.

                "Borrower Debt" means (without duplication) all Indebtedness of
Borrower or any Subsidiary of Borrower, without offset or reduction in respect
of prepaid interest, restructuring fees or similar items, minus, in the case of
Nonrecourse Indebtedness of a Subsidiary that is not a Wholly-Owned Subsidiary,
the amount of such Indebtedness in excess of Borrower’s Share thereof, plus the
Borrower's Share of the Indebtedness of all Unconsolidated Affiliates.

                "Borrower's Share" means, in the case of an Unconsolidated
Affiliate or a Subsidiary that is not a Wholly-Owned Subsidiary, the percentage
ownership interest in such Unconsolidated Affiliate or a Subsidiary that is
directly or indirectly owned by Borrower.

                 "Borrowing" means a borrowing of Loans under the Facility.

                "Business Day" means any day other than a Saturday, Sunday or
day which shall be in the State of New York a legal holiday or day on which
banking institutions are required or authorized to close. When the term Business
Day is used with respect to LIBOR Loans, such day must also be a day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London, England.

                "Capital Leases", as applied to any Person, means any lease of
any property (whether real, personal or mixed) by that Person as lessee which,
in conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

                "Cash Equivalents" means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of Standard & Poor's Corporation,
Moody's Investors Services, Inc., Duff and Phelps, or Fitch Investors (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services as may be acceptable to Agent)
and not listed for possible down-grade in Credit Watch published by Standard &
Poor's Corporation; (iii) commercial paper, other than commercial paper issued
by Borrower or any of its Affiliates, maturing no more than ninety (90) days
after the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 or P-1 from either Standard & Poor's Corporation or
Moody's Investor's Service, Inc. (or, if at any time neither Standard & Poor's
Corporation nor Moody's Investor's Service, Inc. shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services as may be acceptable to Agent); (iv) domestic and Eurodollar
certificates of deposit or time deposits or bankers' acceptances maturing within
ninety (90) days after the date of acquisition thereof, overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments issued, in each case, by
(A) any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia having combined capital and
surplus of not less than Two Hundred Fifty Million Dollars ($250,000,000) or
(B) any Lender, and (v) deposits in existing Merrill Lynch money market accounts
maintained by Borrower, such deposits being the proceeds from the exercise of
stock options pursuant to Borrower’s employee stock option plans.

                "CIP Budget Amount" means the total budgeted cost (as such
budget shall be updated from time to time) of all Current Construction Projects
(excluding Expansion Projects) owned by Borrower or any of its Wholly-Owned
Subsidiaries plus the Borrower’s Share of the total budgeted cost (as such
budget shall be updated from time to time) of all Current Construction Projects
(excluding Expansion Projects) owned by any Unconsolidated Affiliate or by any
Subsidiary of Borrower that is not a Wholly-Owned Subsidiary provided, however,
that with respect to (i) Current Construction Projects owned by any such
Unconsolidated Affiliate or Subsidiary for which the respective financial
responsibilities of the other owners of such Unconsolidated Affiliate or
Subsidiary on the one hand and Borrower and its Wholly-Owned Subsidiaries on the
other hand are not in proportion to the respective ownership interests in the
applicable Unconsolidated Affiliate or Subsidiary, then the portion of budgeted
cost of such project included in the CIP Budget Amount shall be adjusted to
reflect Borrower’s actual financial responsibility related to such project. Such
costs shall include, without limitation, all land acquisition costs (but may
exclude costs of land used for expansion projects which was not purchased for
the purpose of such expansion project), design and permitting costs,
construction period real estate taxes, leasing costs including brokers’
commissions and tenant improvements, allowances or reimbursements, construction
costs and opening costs. With respect to any Construction Projects financed with
Indebtedness other than the Revolving Facility, such costs shall also include
construction period interest and all fees and expenses associated with such
Indebtedness.

                 "Closing Date" means August 1, 2003, being the date on which
the Loans shall be disbursed pursuant to Section 4.1 .

                "Commission" means the Securities and Exchange Commission.

                "Commitment" means, with respect to any Lender, the principal
amount set out under such Lender's name under the heading "Loan Commitment" on
the signature pages attached to this Agreement

                "Completion Date" means, with respect to a Construction Project,
the date on which certificates of occupancy (or the equivalent) have been issued
for at least 90% of the gross leasable area of such Construction Project.

                "Compliance Certificate" means a certificate in the form of
Exhibit B delivered to Agent by Borrower pursuant to Section 3.4, Section 6.1.4,
Section 6.1.11, Section 8.1 or any other provision of this Agreement and
covering Borrower's compliance with the financial covenants contained in Article
IX.

                 "Confidential Information" has the meaning ascribed to such
term in Section 6.3.

                 "Construction Project" means a project consisting of the
construction of new buildings, additions to existing buildings, and/or
rehabilitation of existing buildings (other than normal refurbishing and tenant
fit-up work when one retail tenant leases space previously occupied by another
retail tenant).

                "Contaminant" means any pollutant (as that term is defined in 42
U.S.C. 9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C.
1362(13)), hazardous substance (as that term is defined in 42 U.S.C. 9601(14)),
hazardous chemical (as that term is defined by 29 CFR Section 1910.1200(c)),
toxic substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any
Environmental Law.

                "Contractual Obligation", as applied to any Person, means any
provision of any Securities issued by that Person or any indenture, mortgage,
deed of trust, lease, contract, undertaking, document or instrument to which
that Person is a party or by which it or any of its properties is bound, or to
which it or any of its properties is subject (including, without limitation, any
restrictive covenant affecting such Person or any of its properties).

                "Court Order" means any judgment, writ, injunction, decree, rule
or regulation of any court or Governmental Authority binding upon or applicable
to the Person in question.

                "Current Construction Project" means a Construction Project from
the time of commencement of construction of footings and foundations for such
Construction Project until the Rent Stabilization Date of such Construction
Project.

                "Debt Service" means, for any period, Interest Expense for such
period plus scheduled principal amortization (i.e., excluding any balloon
payment due at maturity) for such period on all Borrower Debt.

                 "December 31, 2002 Financials" has the meaning given to such
term in Section 5.9.

                 "Defaulting Lender" means any Lender which fails or refuses to
perform its obligations under this Agreement within the time period specified
for performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Agent.

                 "DOL" means the United States Department of Labor and any
successor department or agency.

                 "Dollars" and "$" means the lawful money of the United States
of America.

                "EBITDA" means, at any time, for the most recent Fiscal Quarter,
without duplication, the Borrower’s earnings (or loss) before interest, taxes,
depreciation and amortization, calculated for such period on a consolidated
basis in conformity with GAAP, including only the Borrower’s Share of the
earnings (or loss) before interest, taxes, depreciation and amortization of all
Unconsolidated Affiliates and of any Subsidiary that is not a Wholly-Owned
Subsidiary minus gains (and plus losses) from extraordinary items or asset sales
or write-ups or forgiveness of Indebtedness, minus percentage rent income for
such Fiscal Quarter, plus twenty-five percent (25%) of the total percentage rent
income during such Fiscal Quarter and the three immediately preceding Fiscal
Quarters.

                "Eligible Affiliate" means an Affiliate of Borrower which is not
a Wholly-Owned Subsidiary that does not have any Indebtedness other than
Indebtedness in connection with accounts payable to unsecured trade creditors
for goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the ordinary course of business of such
Affiliate. Eligible Affiliates as of the date hereof are listed on Schedule 5.5.

                "Eligible Assignee" means commercial banks, savings banks,
savings and loan associations or other similar financial institutions, insurance
companies and mutual funds having total assets of $5,000,000,000 or more,
generally engaged in lending of a type similar to the Facility and in full
compliance with all FDIC Control Act requirements or other regulatory
requirements; provided that no Affiliate of Borrower shall be an Eligible
Assignee.

                 "Environmental Laws" has the meaning set forth in Section 5.22.

                "Environmental Lien" means a Lien in favor of any Governmental
Authority for (i) any liability under Environmental Laws, or (ii) damages
arising from, or costs incurred by such Governmental Authority in response to, a
Release or threatened Release of a Contaminant into the environment.

                "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.

                "ERISA Affiliate" of any Person means any (i) corporation which
is, becomes, or is deemed to be a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Internal Revenue Code)
as such Person, (ii) partnership, trade or business (whether or not
incorporated) which is, becomes or is deemed to be under common control (within
the meaning of Section 414(c) of the Internal Revenue Code) with such Person,
(iii) other Person which is, becomes or is deemed to be a member of the same
"affiliated service group" (as defined in Section 414(m) of the Internal Revenue
Code) as such Person, or (iv) any other organization or arrangement described in
Section 414(o) of the Internal Revenue Code which is, becomes or is deemed to be
required to be aggregated pursuant to regulations issued under Section 414(o) of
the Internal Revenue Code with such Person pursuant to Section 414(o) of the
Internal Revenue Code.

                "Event of Default" means any of the occurrences set forth in
Article X after the expiration of any applicable grace period expressly provided
therein.

                 "Executive Officers" mean David C. Bloom, William D. Bloom,
Leslie T. Chao, Michael J. Clarke and Thomas J. Davis.

                "Expansion Projects" means Construction Projects consisting of
the construction of additional buildings or building additions at a Portfolio
Property which has been open and operating prior to the start of such
Construction Project so long as the increase in the gross leasable area of such
Property as a result of such Construction Project does not exceed 150,000 square
feet.

                 "Facility" means the term loan facility of $100,000,000
described in Section 2.1.1.

                 "Fair Market Net Worth" means the Borrower's Adjusted Asset
Value less Total Liabilities.

                 "FDIC" means the Federal Deposit Insurance Corporation or any
successor thereto.

                "Federal Funds Rate" means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by Agent from three Federal Funds brokers of
recognized standing selected by Agent.

                "Federal Reserve Board" means the Board of Governors of the
Federal Reserve System or any governmental authority succeeding to its
functions.

                "Financial Statements" means the consolidated financial
statements of the Borrower, including the notes thereto, as contained in the
most recent Form 10-K or Form 10-Q filed with the Commission.

                 "Fiscal Quarter" means each three-month period ending on March
31, June 30, September 30 and December 31.

                "Fiscal Year" means the fiscal year of Borrower which shall be
the twelve (12) month period ending on the last day of December in each year.

                "Fixed Charges" means, for any period, Debt Service plus
scheduled dividends or distributions due with respect to preferred partnership
units in the Borrower or preferred stock in the REIT.

                "Fixed Rate Notice" means, with respect to a LIBOR Loan pursuant
to Section 2.1.2, a notice substantially in the form of Exhibit E.

                "Foreign Affiliates" means Unconsolidated Affiliates which
directly or indirectly develop, own or finance one or more Foreign Properties.
Foreign Affiliates existing on the date hereof are listed on Schedule 5.5.

                "Foreign Investments" means the sum, without duplication, of the
following: (i) the aggregate amount of all Investments by Borrower in Borrower’s
Foreign Affiliates, (ii) the face amount of all Letters of Credit issued under
the Revolving Facility (or letters of credit issued by any other Person with
respect to which Borrower is directly or contingently liable), or the maximum
amount of all of Borrower’s Accommodation Obligations, for the benefit of such
Foreign Affiliates, (iii) the aggregate Acquisition Prices of all Foreign
Properties owned by Borrower or its Wholly-Owned Subsidiaries, and (iv) the
Borrower’s Share of the aggregate Acquisition Prices of all Foreign Properties
owned by Subsidiaries of Borrower that are not Wholly-Owned Subsidiaries.

                 "Foreign Properties" means all Properties which are not located
within the boundaries of the United States.

                "Funds From Operations" means, for any period, the Borrower’s
Funds From Operations determined in accordance with the definition approved by
the National Association of Real Estate Investment Trusts.

                "GAAP" means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, which are applicable to the circumstances as of
the date of determination.

                "Governmental Authority" means any nation or government, any
federal, state, local, municipal or other political subdivision thereof or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                "Guarantor Subsidiary" means a Wholly-Owned Subsidiary which
executes and delivers a guaranty of the Obligations in favor of the Agent and
the Lenders, which guaranty shall be substantially in the form of the Guaranty
from certain Guarantor Subsidiaries of even date herewith, and shall be
accompanied by certificates and a legal opinion reasonably acceptable to the
Agent. Guarantor Subsidiaries as of the date hereof are listed on Schedule 5.5.

                 "Guaranty" means the Guaranty of even date herewith executed by
the REIT in favor of the Agent and the Lenders.

                "Indebtedness", as applied to any Person (determined on a
consolidated basis and without duplication), means the sum of (i) all
indebtedness, obligations or other liabilities of such Person for borrowed
money, (ii) all indebtedness, obligations or other liabilities of such Person
evidenced by Securities or other similar instruments, (iii) all reimbursement
obligations and other liabilities of such Person with respect to letters of
credit or banker's acceptances issued for such Person's account, (iv) all
obligations of such Person to pay the deferred purchase price of Property or
services or to reimburse tenants for the costs of improvements constructed by
such tenants on the Property of such Person, (v) all obligations in respect of
Capital Leases of such Person, (vi) all Accommodation Obligations of such
Person, (vii) all indebtedness, obligations or other liabilities of such Person
or others secured by a Lien on any asset of such Person, whether or not such
indebtedness, obligations or liabilities are assumed by, or are a personal
liability of, such Person (including, without limitation, the principal amount
of any assessment or similar indebtedness encumbering any property), (viii) all
indebtedness, obligations or other liabilities (other than interest expense
liability) in respect of Interest Rate Contracts and foreign currency exchange
agreements, and (ix) ERISA obligations currently due and payable. Indebtedness
shall not include accrued ordinary operating expenses payable on a current
basis.

                "Interest Expense" means, for any period, total interest
expense, whether paid, accrued or capitalized (including the interest component
of Capital Leases) in respect of Borrower Debt, including, without limitation,
amortization of loan acquisition costs, all commissions, discounts and other
fees and charges owed with respect to letters of credit, and net costs under
Interest Rate Contracts.

                "Interest Period" means, relative to any LIBOR Loans, the period
beginning on (and including) the date on which such LIBOR Loans are made as, or
converted into, LIBOR Loans, and ending on (but excluding) the day which
numerically corresponds to such date seven (7), thirty (30), sixty (60), ninety
(90) or one hundred eighty (180) days thereafter, in either case as Borrower may
select in its relevant Notice of Interest Rate Selection pursuant to Section
2.1.2; provided, however, that:

           (a) if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day; and


           (b) no Interest Period may end later than the Termination Date.


                "Interest Rate Contracts" means, collectively, interest rate
swap, collar, cap or similar agreements providing interest rate protection.

                "Internal Revenue Code" means the Internal Revenue Code of 1986,
as amended from time to time hereafter, and any successor statute.

                "Internet Affiliates" means Affiliates of Borrower which
directly or indirectly develop, own or finance internet online stores and other
technology-based e-commerce platforms and services. Internet Affiliates existing
on the date hereof are listed on Schedule 5.5.

                "Internet Investments" means the sum, without duplication, of
the following: (i) the aggregate amount of all Investments by Borrower in
Borrower’s Internet Affiliates, and (ii) the face amount of all Letters of
Credit issued under the Revolving Facility (or letters of credit issued by any
other Person with respect to which Borrower is directly or contingently liable),
or the maximum amount of all of Borrower’s Accommodation Obligations, for the
benefit of such Internet Affiliates.

                "Investment" means, as applied to any Person, (i) any direct or
indirect purchase or other acquisition by that Person of Securities, or of a
beneficial interest in Securities, of any other Person, (ii) any direct or
indirect loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, advances to employees and
similar items made or incurred in the ordinary course of business), or capital
contribution by such Person to any other Person, including all Indebtedness and
accounts owed by that other Person which are not current assets or did not arise
from sales of goods or services to that Person in the ordinary course of
business, and (iii) any liabilities of such Person (contingent or otherwise)
under guarantees or other Accommodation Obligations with respect to the
outstanding Indebtedness of that other Person. The amount of any Investment
described in clause (iii) of this definition shall be deemed to be in the
maximum amount of such Person’s liability thereunder.

                "Investment Mortgages" mean notes receivable or other
indebtedness secured by mortgages or other security interests directly or
indirectly owned by Borrower or any Subsidiary of Borrower, including
certificates of interest in real estate mortgage investment conduits.

                 "IRS" means the Internal Revenue Service and any Person
succeeding to the functions thereof.

                "Land" means unimproved real estate, including future phases of
a partially completed project, owned by Borrower or any Subsidiary of Borrower
for the purpose of future development of improvements. For purposes of the
foregoing definition, "unimproved" shall mean Land on which the construction of
building improvements has not commenced or land on which construction has been
discontinued for a continuous period longer than sixty (60) days prior to
completion.

                "Lease" means a lease or license between Borrower and a tenant
or licensee with respect to premises located within a Portfolio Property.

                 "Lender Taxes" has the meaning given to such term in Section
2.4.7.

                "Lenders" means Wachovia and any other bank, finance company,
insurance or other financial institution which is or becomes a party to this
Agreement by execution of a counterpart signature page hereto or an Assignment
and Assumption, as assignee. With respect to matters requiring the consent to or
approval of all Lenders at any given time, all then existing Defaulting Lenders
will be disregarded and excluded, and, for voting purposes only, "all Lenders"
shall be deemed to mean "all Lenders other than Defaulting Lenders".

                "Liabilities and Costs" means all claims, judgments,
liabilities, obligations, responsibilities, losses, damages (including lost
profits), punitive or treble damages, costs, disbursements and expenses
(including, without limitation, reasonable attorneys, experts' and consulting
fees and costs of investigation and feasibility studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future.

                "LIBOR" means, relative to any Interest Period for any LIBOR
Loan included in any Borrowing, the rate per annum as determined on the basis of
the offered rates for deposits in U.S. Dollars, for a period of time comparable
to the Interest Period applicable to such LIBOR Loan which appears on the
Telerate page 3750 as of 11:00 a.m. London time on the day that is two Business
Days preceding the first day of such LIBOR Loan; provided, however, if the rate
described above does not appear on the Telerate System on any applicable
interest determination date, the LIBOR rate shall be the rate (rounded upward,
if necessary, to the nearest one hundred-thousandth of a percentage point),
determined on the basis of the offered rates for deposits in U.S. dollars for a
period of time comparable to the Interest Period applicable to such LIBOR Loan
which are offered by four major banks in the London interbank market at
approximately 11:00 a.m. London time, on the day that is two (2) Business Days
preceding the first day of such LIBOR Loan as selected by the Agent. The
principal London office of each of the four major London banks will be requested
to provide a quotation of its U.S. Dollar deposit offered rate. If at least two
such quotations are provided, the rate for that date will be the arithmetic mean
of the quotations. If fewer than two quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in U.S. dollars to leading European banks for a period of time comparable to the
Interest Period applicable to such LIBOR Loan offered by major banks in New York
City at approximately 11:00 a.m. New York City time, on the day that is two
Business Days preceding the first day of such Interest Period applicable to such
LIBOR Loan. In the event that the Agent is unable to obtain any such quotation
as provided above, it will be deemed that LIBOR pursuant to a LIBOR Loan cannot
be determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a LIBOR Reserve Percentage with respect to LIBOR deposits of
the Agent, then for any period during which such LIBOR Reserve Percentage shall
apply, LIBOR shall be equal to the amount determined above divided by an amount
equal to 1 minus such LIBOR Reserve Percentage.

                "LIBOR Loan" means a Loan bearing interest, at all times during
an Interest Period applicable to such Loan, at a fixed rate of interest
determined by reference to LIBOR.

                "LIBOR Office" means, relative to any Lender, the office of such
Lender designated as such on the counterpart signature pages hereto or such
other office of a Lender as designated from time to time by notice from such
Lender to Agent, whether or not outside the United States, which shall be making
or maintaining LIBOR Loans of such Lender.

                 "LIBOR Prepayment Fee" has the meaning given to such term in
Section 2.4.8(c).

                "LIBOR Reserve Percentage" means the minimum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
"Euro-currency Liabilities" as defined in Regulation D.

                "Lien" means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights-of-way, zoning restrictions and the like),
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including without
limitation any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement or document having similar
effect (other than a financing statement filed by a "true" lessor pursuant to
Section 9408 of the Uniform Commercial Code) naming the owner of the asset to
which such Lien relates as debtor, under the Uniform Commercial Code or other
comparable law of any jurisdiction.

                 "Loan Account" has the meaning given to such term in Section
2.3.

                "Loan Documents" means this Agreement, the Loan Note, the
Guaranty, the Subsidiary Guaranty and all other agreements, instruments and
documents (together with amendments and supplements thereto and replacements
thereof) now or hereafter executed by the Borrower, which evidences or relates
to the Obligations.

                "Loan Note" means the promissory note evidencing the Loans in
the original principal amount of One Hundred Million Dollars ($100,000,000.00)
executed by Borrower in favor of Wachovia, as it may be amended, supplemented,
replaced or modified from time to time. The Loan Note and any replacements
thereof shall be substantially in the form of Exhibit C.

                 "Loans" means the Loans made pursuant to the Facility.

                "Long Term Unsecured Indebtedness" means all Unsecured
Indebtedness which at the time of determination has a maturity of not less than
five (5) years.

                "Material Adverse Effect" means, with respect to a Person or
Property, a material adverse effect upon the condition (financial or otherwise),
operations, performance or properties of such Person or Property. The phrase
"has a Material Adverse Effect" or "will result in a Material Adverse Effect" or
words substantially similar thereto shall in all cases be intended to mean "has
resulted, or will or could reasonably be anticipated to result, in a Material
Adverse Effect", and the phrase "has no (or does not have a) Material Adverse
Effect" or "will not result in a Material Adverse Effect" or words substantially
similar thereto shall in all cases be intended to mean "does not or will not or
could not reasonably be anticipated to result in a Material Adverse Effect".

                "Materially Defaulted Leases" means Leases under which the
tenant has failed to make any payment of base rent, percentage rent or
additional rent when due and such failure has continued for more than ninety
(90) days after the due date of the applicable payment or any Lease which the
Borrower has terminated based on any default by the Tenant thereunder.

                 "Maturity Date" means July 31, 2004, as such date may be
extended in accordance with the terms of Section 2.9.

                "Multiemployer Plan" means an employee benefit plan defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by a Person or an ERISA Affiliate of such Person.

                "Net Operating Income" means with respect to any Fiscal Quarter
of the Borrower and with respect to any one or more of its Properties, (i) the
total rental and other operating income from the operation of such Properties
after deducting all expenses and other proper charges incurred by the Borrower
in connection with the operation of such Properties during such Fiscal Quarter,
including, without limitation, property operating expenses, real estate taxes
and bad debt expenses, but before payment or provision for debt service, income
taxes, and depreciation, amortization, and other non-cash expenses, all as
determined in accordance with generally accepted accounting principles, minus
(ii) percentage rent income of such Properties for such Fiscal Quarter, plus
(iii) twenty-five percent (25%) of the total percentage rent income of such
Properties during such Fiscal Quarter and the three immediately preceding Fiscal
Quarters, minus (iv) the Replacement Reserve Amount for such Properties. With
respect to Properties located outside of the United States, Net Operating Income
shall be converted from the currency in which the applicable income and expenses
are paid to Dollars using the currency exchange rates in effect as of the end of
the applicable Fiscal Quarter.

                "Net Offering Proceeds" means all cash proceeds received by the
REIT as a result of the sale of common, preferred or other classes of stock in
the REIT (if and only to the extent reflected in stockholders' equity on the
consolidated balance sheet of the REIT prepared in accordance with GAAP) less
customary costs and discounts of issuance paid by the REIT, all of which
proceeds shall have been concurrently contributed by the REIT to Borrower as
additional capital.

                "Non-Retail Properties" means Portfolio Properties which are not
intended to be used as or in connection with a retail Property including
residential or other Properties in the vicinity of Construction Projects
acquired to facilitate the obtaining of governmental permits or the resolution
of zoning or land use issues related to such Construction Projects.

                "Nonrecourse Indebtedness" means Indebtedness with respect to
which recourse for payment is contractually limited to specific assets
encumbered by a Lien securing such Indebtedness.

                "Notice of Interest Rate Selection" means, with respect to a
proposed Borrowing pursuant to Section 2.1.2, a notice substantially in the form
of Exhibit D.

                "Obligations" means, from time to time, all Indebtedness of
Borrower owing to Agent, any Lender or any Person entitled to indemnification
pursuant to Section 12.2, or any of their respective successors, transferees or
assigns, of every type and description, whether or not evidenced by any note,
guaranty or other instrument, arising under or in connection with this Agreement
or any other Loan Document, whether or not for the payment of money, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys' fees and disbursements, reasonable fees
and disbursements of expert witnesses and other consultants, and any other sum
now or hereinafter chargeable to Borrower under or in connection with this
Agreement or any other Loan Document.

                "Officer's Certificate" means a certificate signed by a
specified officer of a Person certifying as to the matters set forth therein.

                "Operating Cash Flow" means, at any time, for the most recent
Fiscal Quarter, EBITDA minus cash income taxes paid during such Fiscal Quarter
and not deducted on the Financial Statements in determining earnings for such
Fiscal Quarter or any prior period minus the Replacement Reserve Amount for the
Portfolio Properties.

                "Other Properties" means Properties other than Premium Centers
or Other Retail Centers that are so classified in Borrower’s filings with the
Commission.

                "Other Properties Net Operating Income" means, with respect to
any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating Income of
all Other Properties owned by Borrower or a Wholly-Owned Subsidiary and (ii) the
Borrower’s Share of the Net Operating Income of all Other Properties owned by
Affiliates of Borrower that are not Wholly-Owned Subsidiaries.

                "Other Retail Centers" means Properties other than Premium
Centers or Other Properties that are so classified in Borrower’s filings with
the Commission.

                "Other Retail Centers Net Operating Income" means, with respect
to any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating Income
of all Other Retail Centers owned by Borrower or a Wholly-Owned Subsidiary and
(ii) the Borrower’s Share of the Net Operating Income of all Other Retail
Centers owned by Affiliates of Borrower that are not Wholly-Owned Subsidiaries.

                 "PBGC" means the Pension Benefit Guaranty Corporation or any
Person succeeding to the functions thereof.

                "Permit" means any permit, approval, authorization, license,
variance or permission required from a Governmental Authority under an
applicable Requirement of Law.

                "Permitted Investments" means Investments in Land, Non-Retail
Properties, Investment Mortgages and the categories of Investments set forth in
Section 9.10.

                 "Permitted Liens" means:

           (a) Liens (other than Environmental Liens and any Lien imposed under
ERISA) for taxes, assessments or charges of any Governmental Authority or claims
not yet due or not yet required to be paid pursuant to Section 7.4;


           (b) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including without limitation
surety bonds and appeal bonds) in connection with workers' compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations;


           (c) any laws, ordinances, easements, rights of way, restrictions,
exemptions, reservations, conditions, defects or irregularities in title,
limitations, covenants or other matters that, in the aggregate, do not in the
reasonable opinion of Borrower (i) materially interfere with the occupation, use
and enjoyment of the Property or other assets encumbered thereby, by the Person
owning such Property or other assets, in the normal course of its business or
(ii) materially impair the value of the Property subject thereto;


           (d) Liens imposed by laws, such as mechanics' liens and other similar
liens arising in the ordinary course of business which either (i) have been in
existence for less than 120 days from the date of filing or (ii) have been in
existence for 120 days or longer so long as the aggregate amount of all such
Liens is less than $100,000 for each Construction Project and the Borrower is in
good faith contesting the validity or amount thereof by appropriate proceedings,
provided however that any Lien permitted under this paragraph must be discharged
prior to foreclosure thereof;


           (e) Leases to tenants which are not Affiliates of Borrower existing
on the date hereof or subsequently entered into in the ordinary course of
business; and


           (f) Liens securing judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower shall at the time in good
faith be prosecuting an appeal or proceedings for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review.


                "Person" means any natural person, employee, corporation,
limited partnership, general partnership, joint stock company, limited liability
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, or
any other non-governmental entity, or any Governmental Authority.

                "Plan" means an employee benefit plan defined in Section 3(3) of
ERISA (other than a Multiemployer Plan) in respect of which Borrower or an ERISA
Affiliate, as applicable, is an "employer" as defined in Section 3(5) of ERISA.

                "Portfolio Properties" means real property improved with one or
more completed buildings in which more than a fifty percent (50%) interest is
owned, directly or indirectly, by Borrower or any Subsidiary of Borrower,
including the Unencumbered Properties and the Properties listed on Schedule 1.1,
as such schedule may be updated from time to time to reflect the acquisition or
disposition of Portfolio Properties. Schedule 1.1 also indicates which of the
Portfolio Properties are currently classified as Premium Centers and which are
currently classified as Other Retail Centers or Other Properties.

                "Premium Centers" means Properties that satisfy Borrower’s
criteria for classification as part of its Premium Portfolio, that are publicly
advertised as "Premium Outlets" or a similar term and that are classified as
Premium Centers in Borrower’s filings with the Commission.

                "Premium Centers Net Operating Income" means, with respect to
any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating Income of
all Premium Centers owned by Borrower or a Wholly-Owned Subsidiary and (ii) the
Borrower’s Share of the Net Operating Income of all Premium Centers owned by
Affiliates of Borrower that are not Wholly-Owned Subsidiaries.

                 "Prepayment Date" has the meaning given to such term in Section
2.4.8(c).

                "Pro Forma Unsecured Debt Service Charges" means, for any Fiscal
Quarter of the Borrower, the sum of (a) an amount determined by the Borrower
(and approved by the Agent in its sole discretion) based on a twenty-five (25)
year mortgage style amortization schedule, calculated on the outstanding
principal amount of all Unsecured Indebtedness as of the end of such Fiscal
Quarter excluding Long Term Unsecured Indebtedness and an interest rate equal to
the greater of (i) the weighted average annual interest rate actually applicable
to all Unsecured Indebtedness excluding Long Term Unsecured Indebtedness during
such Fiscal Quarter or (ii) the then current ten (10) year U.S. Treasury bill
yield plus one and three-quarters percent (1.75%) plus (b) one-quarter of the
actual debt service charges due during the current fiscal year pursuant to the
Long Term Unsecured Indebtedness.

                "Pro Rata Share" means, with respect to any Lender, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Lender's Loans and the denominator of which shall be the aggregate amount of all
of the Lenders' Loans.

                "Proceedings" means, collectively, all actions, suits and
proceedings before, and investigations commenced or threatened by or before, any
court or Governmental Authority with respect to a Person.

                "Property" means, as to any Person, all real or personal
property (including, without limitation, buildings, facilities, structures,
equipment and other assets, tangible or intangible) owned by such Person.

                "Rating Agency" means either of (i) Standard & Poor's, a
division of The McGraw-Hill Companies, Inc. or (ii) Moody's Investors Services,
Inc.

                 "Regulations T, U and X" mean such Regulations of the Federal
Reserve Board as in effect from time to time.

                 "REIT" means Chelsea Property Group, Inc., a Maryland
corporation that was formerly known as Chelsea GCA Realty, Inc.

                "Release" means the release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment or into or out of any property, including the
movement of Contaminants through or in the air, soil, surface water, groundwater
or property.

                "Remedial Action" means any action required by applicable
Environmental Laws to (i) clean up, remove, treat or in any other way address
Contaminants in the indoor or outdoor environment; (ii) prevent the Release or
threat of Release or minimize the further Release of Contaminants so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (iii) perform preremedial studies and
investigations and post-remedial monitoring and care.

                "Rent Stabilization Date" means, with respect to each
Construction Project, the date which shall be (i) the first day of a Fiscal
Quarter (ii) not more than six (6) months after the date on which the first
certificate of occupancy (or the equivalent) has been issued for any portion of
such Construction Project and (iii) set forth in a notice from Borrower to Agent
given prior to such Rent Stabilization Date.

                "Replacement Reserve Amount" means, with respect to any Property
or group of Properties for any Fiscal Quarter, a reserve for replacement
reserves, leasing costs and recurring capital expenditures equal to the product
of $0.075 times the gross leasable area of such Property or group of Properties
excluding the gross leasable area of any Construction Project thereon prior to
the Rent Stabilization Date with respect to such Construction Project. The
Replacement Reserve Amount for the Portfolio Properties will be based on the
gross leasable area of the Properties owned by Borrower or one of its
Subsidiaries and the Borrower’s Share of the gross leasable area of the
Properties owned by the Unconsolidated Affiliates.

                "Reportable Event" means any of the events described in Section
4043(b) of ERISA, other than an event for which the thirty (30) day notice
requirement is waived by regulations.

                "Requirements of Law" mean, as to any Person, the charter and
by-laws, partnership agreement or other organizational or governing documents of
such Person, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, including without limitation, the Securities
Act, the Securities Exchange Act, Regulations T, U and X, FIRREA and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit or occupational safety or health law, rule or regulation.

                "Requisite Lenders" mean, collectively, Lenders whose Pro Rata
Shares, in the aggregate, are at least sixty-six and two-thirds percent
(66-2/3%), provided that, in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the Pro
Rata Shares of Lenders shall be redetermined, for voting purposes only, to
exclude the Pro Rata Shares of such Defaulting Lenders and provided, further,
that the Agent must always be among the Requisite Lenders except that after an
Event of Default described in Section 10.1.1 decisions by the Requisite Lenders
to accelerate and/or exercise remedies pursuant to Section 10.2.1 shall be made
without regard to whether the Agent is among the Requisite Lenders.

                "Revolving Credit Agreement" means the Amended and Restated
Credit Agreement dated as of July 31, 2002, among Borrower, Fleet National Bank,
as Agent and the lenders named therein, as hereafter amended pursuant to its
terms.

                "Revolving Facility" means the Borrower’s revolving line of
credit facility in the maximum principal amount of $200,000,000, a portion of
which may be used for Letters of Credit, all as provided in the Revolving Credit
Agreement, as such amount may be increased or decreased from time to time.

                 "Secured Borrower Debt" means all Borrower Debt that is secured
by a Lien on any Property.

                "Securities" means any stock, shares, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as "securities", or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations, provided that
Securities shall not include Cash Equivalents, Investment Mortgages or interests
in Unconsolidated Affiliates.

                "Securities Act" means the Securities Act of 1933, as amended to
the date hereof and from time to time hereafter, and any successor statute.

                "Securities Exchange Act" means the Securities Exchange Act of
1934, as amended to the date hereof and from time to time hereafter, and any
successor statute.

                "Solvent" means, as to any Person at the time of determination,
that such Person (i) owns property the value of which (both at fair valuation
and at present fair saleable value) is greater than the amount required to pay
all of such Person's liabilities (including contingent liabilities and debts);
(ii) is able to pay all of its debts as such debts mature; and (iii) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage.

                "Subsidiary" of a Person means any corporation, limited
liability company, partnership, trust or other entity of which a majority of the
stock (or equivalent ownership or controlling interest) having voting power to
elect a majority of the Board of Directors (if a corporation) or to select the
trustee or equivalent controlling interest, shall, at the time such reference
becomes operative, be directly or indirectly owned or controlled by such Person.

                "Subsidiary Guaranty" means the Guaranty of even date herewith
in favor of the Agent and the Lenders executed by the Guarantor Subsidiaries
listed on Schedule 5.5 and each Guaranty in substantially the same form that is
hereafter executed and delivered by other Wholly-Owned Subsidiaries.

                 "Taxes" means all federal, state, local and foreign income and
gross receipts taxes.

                 "Termination Date" has the meaning given to such term in
Section 2.1.3.

                "Termination Event" means (i) any Reportable Event, (ii) the
withdrawal of a Person, or an ERISA Affiliate from a Benefit Plan during a plan
year in which it was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA, (iii) the occurrence of an obligation arising under Section 4041 of
ERISA of a Person or an ERISA Affiliate to provide affected parties with a
written notice of an intent to terminate a Benefit Plan in a distress
termination described in Section 4041(c) of ERISA, (iv) the institution by the
PBGC of proceedings to terminate any Benefit Plan under Section 4042 of ERISA,
(v) any event or condition which constitutes grounds under Section 4042 of ERISA
for the appointment of a trustee to administer a Benefit Plan, (vi) the partial
or complete withdrawal of such Person or any ERISA Affiliate from a
Multiemployer Plan, or (vii) the adoption of an amendment by any Person or any
ERISA Affiliate to terminate any Benefit Plan.

                "Total Liabilities" means without duplication (i) all
Indebtedness of Borrower and its Subsidiaries, whether or not such Indebtedness
would be included as a liability on the balance sheet of Borrower in accordance
with GAAP, plus (ii) all other liabilities of every nature and kind of Borrower
and its Subsidiaries that would be included as liabilities on the balance sheet
of Borrower in accordance with GAAP, plus (iii) the Borrower’s Share of all
Indebtedness of all Unconsolidated Affiliates.

                "Unconsolidated Affiliate" means any Affiliate in which Borrower
or any Subsidiary of Borrower has an ownership interest, whose financial results
are not consolidated under GAAP in the Financial Statements.

                "Unencumbered Net Operating Income" means, with respect to any
Fiscal Quarter of the Borrower, the sum of the Net Operating Income of all of
its Properties which were Unencumbered Properties hereunder during such Fiscal
Quarter.

                "Unencumbered Property" means a Property which at the date of
determination, (i) is owned by Borrower, by a Guarantor Subsidiary or by an
Eligible Affiliate, (ii) is classified as either a Premium Center or an Other
Retail Center in Borrower’s filings with the Commission; (iii) is not directly
or indirectly subject to any Lien (other than Permitted Liens) or to any
negative pledge agreement or other agreement (other than this Agreement) that
prohibits the creation of any Lien thereon; (iv) is a Property with respect to
which each of the representations contained in Section 5.22 and in Section 5.23
hereof is true and accurate as of such date of determination; (v) may be legally
conveyed separately from any other Real Estate without the need to obtain any
subdivision approval, zoning variance or other consent or approval from an
unrelated Person; (vi) is located in the United States, and (vii) to the extent
requested by the Agent, the Borrower has delivered to the Agent historical
operating and leasing information relating to such Unencumbered Property, in
form and substance satisfactory to the Agent.

                "Unencumbered Property Value" means, with respect to any
Unencumbered Property at any time, an amount computed as follows: (a) the Net
Operating Income of such Unencumbered Property for the most recent Fiscal
Quarter for which financial statements have been delivered to the Agent pursuant
to Section 6.1; (b) then multiplying by four (4); and (c) dividing such product
by either 0.09 (if such Unencumbered Property is classified as a Premium Center)
or 0.12 (if such Unencumbered Property is classified as an Other Retail Center).
With respect to any Unencumbered Property which, during the applicable Fiscal
Quarter, has been acquired by Borrower or has had the building or buildings
being constructed thereon completed and occupied by tenants, Borrower may
compute the Unencumbered Property Value for such Unencumbered Property based on
a pro forma Net Operating Income for such Fiscal Quarter, which computation must
be approved by the Agent.

                "Unmatured Event of Default" means an event which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default.

                "Unsecured Indebtedness" means all Indebtedness of Borrower or
of any of its Subsidiaries which is not secured by a Lien on any Properties
including, without limitation, the Loans, the Borrower's reimbursement
obligations relating to the Letters of Credit issued under the Revolving Credit
Agreement, the Loans under the Revolving Credit Agreement, the Unsecured Term
Notes and any Indebtedness evidenced by any bonds, debentures, notes or other
debt securities which may be hereafter issued by Borrower or by the REIT.
Unsecured Indebtedness shall not include accrued ordinary operating expenses
payable on a current basis.

                "Unsecured Term Note Indenture" means the Indenture dated as of
January 23, 1996 among the Borrower, the REIT and U.S. Bank National Association
as successor to State Street Bank and Trust Company, as trustee, as supplemented
through the date hereof, and as hereafter amended or further supplemented.

                "Unsecured Term Note Secured Debt Limitation" means the
provision contained in the Unsecured Term Note Indenture which limits the
Borrower's "Secured Debt" to not more than 40% of its "Adjusted Total Assets"
(as such quoted terms are defined in said Indenture). If the Unsecured Term Note
Indenture is amended to reduce the permitted amount of Secured Borrower Debt
this defined term shall automatically be deemed to incorporate such amendment,
but if the Unsecured Term Note Indenture is amended to increase the permitted
amount of Secured Borrower Debt this definition shall not be deemed to
incorporate such amendment until the same has been approved by the Requisite
Lenders.

                "Unsecured Term Notes" means, collectively, all notes from time
to time outstanding under the Unsecured Term Note Indenture.

                "Value of All Other Properties" means, when determined as of the
end of a Fiscal Quarter, an amount computed as follows: (a) Other Properties Net
Operating Income; (b) then multiplying by four (4); and (c) dividing such
product by 0.12.

                "Value of All Other Retail Centers " means, when determined as
of the end of a Fiscal Quarter, an amount computed as follows: (a) Other Retail
Centers Net Operating Income; (b) then multiplying by four (4); and (c) dividing
such product by 0.12.

                "Value of All Premium Centers " means, when determined as of the
end of a Fiscal Quarter, an amount computed as follows: (a) Premium Centers Net
Operating Income; (b) then multiplying by four (4); and (c) dividing such
product by 0.09.

                "Value of All Unencumbered Properties" means, when determined as
of the end of a Fiscal Quarter, an amount equal to the sum of the Unencumbered
Property Value of each Unencumbered Property owned by Borrower or by a Guarantor
Subsidiary for such Fiscal Quarter, plus the Borrower’s Share of the
Unencumbered Property Value of each Unencumbered Property owned by an Eligible
Affiliate, provided, however, that (i) to the extent that more than ten percent
(10%) of such number is attributable to Unencumbered Properties that are owned
by Eligible Affiliates, the amount in excess of said 10% shall be excluded from
the Value of All Unencumbered Properties, and (ii) to the extent that more than
five percent (5%) of such number is attributable to Unencumbered Properties that
are not on land owned in fee by Borrower, a Guarantor Subsidiary or an Eligible
Affiliate or that are subject to a Capital Lease or a ground lease, the amount
in excess of said 5% shall be excluded from the Value of All Unencumbered
Properties. When determined as of a date which is during a Fiscal Quarter based
on an updated list of Unencumbered Properties attached to the applicable
Compliance Certificate, the Value of All Unencumbered Properties most recently
computed as provided in the preceding sentence of this definition will be
adjusted by subtracting the Unencumbered Property Value of the previous
Unencumbered Properties which have been deleted from such list and by adding the
Unencumbered Property Value of the Unencumbered Properties which have been added
to such list

                "Wholly-Owned Subsidiary" means a Subsidiary which is 100% owned
directly or indirectly by Borrower or a Wholly-Owned Subsidiary of Borrower.

          1.2      Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to and including". Periods of days referred to in this Agreement shall be
counted in calendar days unless Business Days are expressly prescribed.

           1.3       Terms.

                 1.3.1      Any accounting terms used in this Agreement which
are not specifically defined shall have the meanings customarily given them in
accordance with GAAP. All references herein to Borrower, the REIT or any other
Person, in connection with any financial or related covenant, representation or
calculation, shall be understood to mean and refer to Borrower, the REIT and
such other Person on a consolidated basis in accordance with GAAP, unless
otherwise specifically provided and subject in all events to any adjustments
herein set forth.

                 1.3.2       Any time the phrase "to the best of Borrower's
knowledge" or a phrase similar thereto is used herein, it means: "to the actual
knowledge of the then executive or senior officers of Borrower and the REIT,
after reasonable inquiry of those agents, employees or contractors of the REIT
or Borrower who could reasonably be anticipated to have knowledge with respect
to the subject matter or circumstances in question and after review of those
documents or instruments which could reasonably be anticipated to be relevant to
the subject matter or circumstances in question provided that such reasonable
inquiry need not be undertaken at the time of each Compliance Certificate."

                 1.3.3       In each case where the consent or approval of
Agent, all Lenders and/or Requisite Lenders is required, or their non-obligatory
action is requested by Borrower, such consent, approval or action shall be in
the sole and absolute discretion of Agent and, as applicable, each Lender,
unless otherwise specifically indicated.

                 1.3.4       Any time the word "or" is used herein, unless the
context otherwise clearly requires, it has the inclusive meaning represented by
the phrase "and/or". The words "hereof", "herein", "hereby", "hereunder" and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement. Article, section, subsection, clause, exhibit and
schedule references are to this Agreement unless otherwise specified. Any
reference in this Agreement to this Agreement or to any other Loan Document
includes any and all amendments, modifications, supplements, renewals or
restatements thereto or thereof, as applicable.

ARTICLE II

LOANS

           2.1      Loan Advance and Repayment.

                 2.1.1       Loan Advance. Subject to the terms and conditions
set forth in this Agreement, Lenders hereby agree to make the Loans to Borrower
on the Closing Date. The Loans shall initially be LIBOR Loans with an Interest
Period of 30 days. The Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make a Loan hereunder and that the Commitment of any Lender shall
not be increased or decreased as a result of the failure by any other Lender to
perform its obligation to make a Loan. The Agent shall make the Loans advanced
by the Lenders available to the Borrower on the Closing Date by wire transfer to
an account designated by Borrower The Loans may be voluntarily prepaid pursuant
to Section 2.6.1 and any amounts so prepaid may not be reborrowed. The principal
balance of the Loans shall be payable in full on the Termination Date. The Loans
will be evidenced by the Loan Notes.

                 2.1.2       Notice of Interest Rate Selection.

          (a)      (i)      Borrower shall give Agent, at 301 South College
Street, Charlotte, NC 28288, Attn: Deana Adams (Fax No. (704) 383-7989) or such
other address as Agent shall designate, an original or facsimile Notice of
Interest Rate Selection no later than 9:00 A.M. (Eastern time), not less than
three (3) nor more than five (5) Business Days prior to the expiration of each
Interest Period. The Agent shall notify each Lender by telephone or facsimile
with regard to each Notice of Interest Rate Selection not later than 11:00 A.M.
(Eastern Time) on the second Business Day preceding the first day of the
selected Interest Period.


                   (ii)      Notwithstanding the foregoing or any other
provision hereof to the contrary a Notice of Interest Rate Selection may be
given not less than two (2) Business Days prior to the expiration of an Interest
Period if the Notice of Interest Rate Selection selects a Base Rate Loan.


                   (iii)      Each Notice of Interest Rate Selection shall
specify whether the Loan will be a Base Rate Loan or a LIBOR Loan and, if a
LIBOR Loan, the Interest Period. Any Notice of Interest Rate Selection pursuant
to this Section 2.1.2 shall be irrevocable.


                 (b)      Borrower may elect (i) to convert a LIBOR Loan into
Base Rate Loan, (ii) to convert a Base Rate Loan to a LIBOR Loan, or (iii) to
continue any LIBOR Loan for an additional Interest Period. The applicable
Interest Period for the continuation of any LIBOR Loan shall commence on the day
on which the next preceding Interest Period expires. The conversion of a LIBOR
Loan to a Base Rate Loan shall only occur on the last Business Day of the
Interest Period relating to such LIBOR Loan; such conversion shall occur
automatically in the absence of an election under clause (iii) above. Each
election under clause (ii) or clause (iii) above shall be made by Borrower
giving Agent an original or facsimile Notice of Interest Rate Selection no later
than 9:00 A.M. (Eastern time), not less than three (3) nor more than five (5)
Business Days prior to the date of a conversion to or continuation of a LIBOR
Loan, specifying, in each case (1) the amount of the conversion or continuation,
(2) the Interest Period therefor, and (3) the date of the conversion or
continuation (which date shall be a Business Day).

                 (c)      Upon receipt of a Notice of Interest Rate Selection in
proper form requesting LIBOR Loans under subparagraph (a) or (b) above, Agent
shall determine the LIBOR applicable to the Interest Period for such LIBOR
Loans, and shall, prior to the beginning of such Interest Period, give (by
facsimile) a Fixed Rate Notice in respect thereof to Borrower and Lenders;
provided, however, that failure to give such notice to Borrower shall not affect
the validity of such rate. Each determination by Agent of the LIBOR shall be
conclusive and binding upon the parties hereto in the absence of manifest error.

                 2.1.3      Term. The outstanding balance of the Loans shall be
payable in full on the earliest to occur of (i) the Maturity Date, or, if the
Maturity Date has been extended pursuant to Section 2.9, the Maturity Date as so
extended, (ii) the acceleration of the Loans pursuant to Section 10.2.1, or
(iii) Borrower's written notice to Agent (pursuant to Section 2.6.1) of
Borrower's election to prepay all Loans (the "Termination Date").

          2.2      Authorization to Select Interest Rate Options. Each of
Borrower’s Chief Executive Officer, President, Chief Financial Officer, and
Treasurer are hereby authorized by Borrower to sign Notices of Interest Rate
Selection. Borrower may provide Agent with documentation satisfactory to Agent
indicating the names of other officers or employees of Borrower authorized by
Borrower to sign Notices of Interest Rate Selection, and Agent and Lenders shall
be entitled to rely on such documentation until notified in writing by Borrower
of any change(s) of the persons so authorized. Agent shall be entitled to act on
the instructions of anyone identifying himself or herself as one of the Persons
authorized to execute a Notice of Interest Rate Selection, and Borrower shall be
bound thereby in the same manner as if such Person were actually so authorized.
Borrower agrees to indemnify, defend and hold Lenders and Agent harmless from
and against any and all Liabilities and Costs which may arise or be created by
the acceptance of instructions in any Notice of Interest Rate Selection, unless
caused by the gross negligence of the Person to be indemnified.

          2.3      Lenders' Accounting. Agent shall maintain a loan account (the
"Loan Account") on its books in which shall be recorded (i) the names and
addresses of Lenders, and principal amount of Loans owing to each Lender from
time to time, and (ii) all advances and repayments of principal and payments of
accrued interest under the Loans.

           2.4      Interest on the Loans.

                 2.4.1      Base Rate Loans. Subject to Section 2.4.4, all Base
Rate Loans shall bear interest on the average daily unpaid principal amount
thereof from the date made until paid in full at a fluctuating rate per annum
equal to the Base Rate. Base Rate Loans shall be made in minimum amounts of Four
Million Dollars ($4,000,000) or an integral multiple of One Million ($1,000,000)
in excess thereof.

                 2.4.2      LIBOR Loans. Subject to Sections 2.4.4 and 2.4.8,
all LIBOR Loans shall bear interest on the unpaid principal amount thereof
during the Interest Period applicable thereto at a rate per annum equal to the
sum of LIBOR for such Interest Period plus the Applicable LIBOR Rate Margin.
LIBOR Loans shall be in tranches of Four Million Dollars ($4,000,000) or One
Million Dollar ($1,000,000) increments in excess thereof. No more than four (4)
LIBOR Loan tranches shall be outstanding at any one time, of which no more than
two (2) LIBOR Loan tranches with an Interest Period of seven (7) days shall be
outstanding at any one time. Notwithstanding anything to the contrary contained
herein and subject to the Default Interest provisions contained in Section
2.4.4, if an Event of Default occurs, all LIBOR Loans will convert to Base Rate
Loans upon the expiration of the applicable Interest Periods therefor or the
date the Loans become due, whichever occurs first.

                 2.4.3      Interest Payments. Subject to Section 2.4.4,
interest accrued on the Loans shall be payable by Borrower, in the manner
provided in Section 2.6.2, in arrears on the first Business Day of the first
calendar month following the Closing Date, the first Business Day of each
succeeding calendar month thereafter, and on the Termination Date.

                 2.4.4      Default Interest. Notwithstanding the rates of
interest specified in Sections 2.4.1 and 2.4.2 and the payment dates specified
in Section 2.4.3, effective immediately upon the occurrence and during the
continuance of any Event of Default, the principal balance of the Loans then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans not paid when due shall bear interest payable upon demand
at a rate which is four percent (4%) per annum in excess of the interest rate
otherwise applicable under Section 2.4.1 or Section 2.4.2 above. All other
amounts due Agent or Lenders (whether directly or for reimbursement) under this
Agreement or any of the other Loan Documents if not paid when due, or if no time
period is expressed, if not paid within thirty (30) days after demand, shall
bear interest from and after demand at the rate set forth in this Section 2.4.4.

                 2.4.5      Late Fee. Borrower acknowledges that late payment to
Agent will cause Agent and Lenders to incur costs not contemplated by this
Agreement. Such costs include, without limitation, processing and accounting
charges. Therefore, if Borrower fails timely to pay any sum due and payable
hereunder through the Termination Date, unless waived by Agent pursuant to
Section 11.11.1 or Requisite Lenders, a late charge of four cents ($.04) for
each dollar of any principal payment, interest or other charge due hereon and
which is not paid within ten (10) days after such payment is due, shall be
charged by Agent (for the benefit of Lenders) and paid by Borrower for the
purpose of defraying the expense incident to handling such delinquent payment;
provided, however, that no late charges shall be assessed with respect to any
period during which Borrower is obligated to pay interest at the rate specified
in Section 2.4.4, or in respect of any failure to pay all Obligations on the
Termination Date. Borrower and Agent agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Agent and
Lenders will incur by reason of late payment. Borrower and Agent further agree
that proof of actual damages would be costly and inconvenient. Acceptance of any
late charge shall not constitute a waiver of the default with respect to the
overdue installment, and shall not prevent Agent from exercising any of the
other rights available hereunder or any other Loan Document. Such late charge
shall be paid without prejudice to any other rights of Agent.

                 2.4.6      Computation of Interest. Interest shall be computed
on the basis of the actual number of days elapsed in the period during which
interest or fees accrue and a year of three hundred sixty (360) days. In
computing interest on any Loan, the date of the making of the Loan shall be
included and the date of payment shall be excluded; provided, however, that if a
Loan is repaid on the same day on which it is made, one (1) day's interest shall
be paid on that Loan. Changes in the Applicable LIBOR Rate Margin shall take
effect as of the date on which the condition set forth in the relevant clause of
the definition of each such term is satisfied. If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by the Lenders as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the Loans or the
other Obligations, shall be deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by any Lender to Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal. As used herein, the term "applicable law" shall mean the law in
effect as of the date hereof, provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement and the Notes shall be governed by such new law as of its
effective date.

                 2.4.7      Changes; Legal Restrictions. In the event that after
the Closing Date (i) the adoption of or any change in any law, treaty, rule,
regulation, guideline or determination of a court or Governmental Authority or
any change in the interpretation or application thereof by a court or
Governmental Authority, or (ii) compliance by Agent or any Lender with any
request or directive made or issued after the Closing Date from any central bank
or other Governmental Authority or quasi-governmental authority:

           (a) subjects Agent or any Lender to any tax, duty or other charge of
any kind with respect to the Facility, this Agreement or any of the other Loan
Documents or the Loans, or changes the basis of taxation of payments to Agent or
such Lender of principal, fees, interest or any other amount payable hereunder,
except for net income, gross receipts, gross profits or franchise taxes imposed
by any jurisdiction and not specifically based upon loan transactions (all such
non-excepted taxes, duties and other charges being hereinafter referred to as
"Lender Taxes");


           (b) imposes, modifies or holds applicable, in the determination of
Agent or any Lender, any reserve, special deposit, compulsory loan, FDIC
insurance, capital allocation or similar requirement (other than a requirement
of the type described in Section 2.7) against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, Agent or such Lender
or any applicable lending office; or


           (c) imposes on Agent or any Lender any other condition (other than
one described in Section 2.7) materially more burdensome in nature, extent or
consequence than those in existence as of the Closing Date,


and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing, maintaining or participating in the Loans or to
reduce any amount receivable thereunder; then, in any such case, Borrower shall
promptly pay to Agent or such Lender, as applicable, upon demand, such amount or
amounts (based upon a reasonable allocation thereof by Agent or such Lender to
the financing transactions contemplated by this Agreement and affected by this
Section 2.4.7) as may be necessary to compensate Agent or such Lender for any
such additional cost incurred or reduced amounts received; provided, however,
that if the payment of such compensation may not be legally made whether by
modification of the applicable interest rate or otherwise, then all affected
Loans shall become immediately due and payable by Borrower. Agent or such Lender
shall deliver to Borrower and in the case of a delivery by Lender, such Lender
shall also deliver to Agent, a written statement of the claimed additional costs
incurred or reduced amounts received and the basis therefor as soon as
reasonably practicable after such Lender obtains knowledge thereof. If Agent or
any Lender subsequently recovers any amount of Lender Taxes previously paid by
Borrower pursuant to this Section 2.4.7, whether before or after termination of
this Agreement, then, upon receipt of good funds with respect to such recovery,
Agent or such Lender will refund such amount to Borrower if no Event of Default
or Unmatured Event of Default then exists or, if an Event of Default or
Unmatured Event of Default then exists, such amount will be credited to the
Obligations in the manner determined by Agent or such Lender.

                 2.4.8      Certain Provisions Regarding LIBOR Loans.

           (a) LIBOR Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to Borrower and Agent, be conclusive
and binding on the parties hereto) that the introduction of or any change in or
in the interpretation of any law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make or
maintain any Loan as a LIBOR Loan, (i) the obligations of such Lenders to make
or maintain any Loans as LIBOR Loans shall, upon such determination, forthwith
be suspended until such Lender shall notify Agent that the circumstances causing
such suspension no longer exist, and (ii) if required by such law or assertion,
the LIBOR Loans of such Lender shall automatically convert into Base Rate Loans
in which case no LIBOR Prepayment Fee shall be due upon such conversion.


           (b) Deposits Unavailable. If Agent shall have determined in good
faith that adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBOR Loans, then, upon notice from Agent to Borrower
the obligations of all Lenders to make or maintain Loans as LIBOR Loans shall
forthwith be suspended until Agent shall notify Borrower that the circumstances
causing such suspension no longer exist. Agent will give such notice when it
determines, in good faith, that such circumstances no longer exist; provided,
however, that Agent shall not have any liability to any Person with respect to
any delay in giving such notice.


           (c) LIBOR Prepayment Fee. Borrower acknowledges that prepayment or
acceleration of a LIBOR Loan during an Interest Period shall result in Lenders
incurring additional costs, expenses and/or liabilities and that it is extremely
difficult and impractical to ascertain the extent of such costs, expenses and/or
liabilities. (For all purposes of this subparagraph (c), any Loan not being
converted or continued as a LIBOR Loan in accordance with the Notice of Interest
Rate Selection therefor, as a result of Borrower's cancellation thereof, shall
be treated as if such LIBOR Loan had been prepaid.) Therefore, on the date a
LIBOR Loan is prepaid or the date all sums payable hereunder become due and
payable, by acceleration or otherwise ("Prepayment Date"), Borrower will pay to
Agent, for the account of each Lender, (in addition to all other sums then
owing), an amount ("LIBOR Prepayment Fee") determined by the Agent as follows:
The current rate for United States Treasury securities (bills on a discounted
basis shall be converted to a bond equivalent) with a maturity date closest to
the end of the Interest Period as to which prepayment is made, shall be
subtracted from the interest rate applicable to the LIBOR Loan being prepaid. If
the result is zero or a negative number, there shall be no LIBOR Prepayment Fee.
If the result is a positive number, then the resulting percentage shall be
multiplied by the amount of the prepayment of the LIBOR Loan. The resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the Interest Period as to which the prepayment is being made. The resulting
amount shall be the LIBOR Prepayment Fee.


           (d) Upon the written notice to Borrower from Agent, Borrower shall
immediately pay to Agent, for the account of Lenders, the LIBOR Prepayment Fee.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
parties hereto.


           (e) Borrower understands, agrees and acknowledges the following: (i)
no Lender has any obligation to purchase, sell and/or match funds in connection
with the use of LIBOR as a basis for calculating the rate of interest on a LIBOR
Loan; (ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and a LIBOR Prepayment Fee. Borrower further agrees to pay the LIBOR
Prepayment Fee and Lender Taxes, if any, whether or not a Lender elects to
purchase, sell and/or match funds.


                 2.4.9      Withholding Tax Exemption. At least five (5)
Business Days prior to the first day on which interest or fees are payable
hereunder for the account of any Lender, each Lender that is not incorporated
under the laws of the United States of America, or a state thereof, agrees that
it will deliver to Agent and Borrower two (2) duly completed copies of United
States Internal Revenue Service Form 1001 or Form 4224, certifying in either
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
Lender which so delivers a Form 1001 or Form 4224 further undertakes to deliver
to Agent and Borrower two (2) additional copies of such form (or any applicable
successor form) on or before the date that such form expires (currently, three
(3) successive calendar years for Form 1001 and one (1) calendar year for Form
4224) or becomes obsolete or after the occurrence of any event requiring a
change in the most recent forms so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Agent or
Borrower, in each case certifying that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender advises Agent that
it is not capable of receiving payments without any deduction or withholding of
United States federal income taxes. If any Lender cannot deliver such form, then
Borrower may withhold from such payments such amounts as are required by the
Internal Revenue Code.

           2.5      Fees. On or before the date hereof Borrower, Agent and
Arranger have executed and delivered a certain fee letter relating to the fees
to be paid in connection with this Facility (the "Fee Letter"). The fees
described in the Fee Letter represent compensation for services rendered and to
be rendered separate and apart from the lending of money or the provision of
credit and do not constitute compensation for the use, detention or forbearance
of money, and the obligation of Borrower to pay the fees described herein shall
be in addition to, and not in lieu of, the obligation of Borrower to pay
interest, other fees and expenses otherwise described in this Agreement. All
fees shall be payable when due in immediately available funds and shall be
non-refundable when paid. If Borrower fails to make any payment of fees or
expenses specified or referred to in this Agreement due to Agent or Lenders,
including without limitation those referred to in this Section 2.5, in Section
12.1, or otherwise under this Agreement or the Fee Letter, when due, the amount
due shall bear interest until paid at the Base Rate and, after ten (10) days at
the rate specified in Section 2.4.4 (but not to exceed the maximum rate
permitted by applicable law), and shall constitute part of the Obligations.

           2.6      Payments.

                 2.6.1      Voluntary Prepayments. Borrower may, upon not less
than three (3) Business Days prior written notice to Agent not later than 11:00
A.M. (Eastern time) on the date given, at any time and from time to time, prepay
any Loans in whole or in part, provided that any partial prepayments must be in
a minimum amount of $10,000,000 and must be in $5,000,000 increments if in
excess thereof. Any notice of prepayment given to Agent under this Section 2.6.1
shall specify the date of prepayment and the principal amount of the prepayment.
In the event of a prepayment of LIBOR Loans, Borrower shall concurrently pay any
LIBOR Prepayment Fee payable in respect thereof. Agent shall provide to each
Lender a confirming copy of such notice on the same Business Day such notice is
received.

                 2.6.2      Manner and Time of Payment. All payments shall be
made by Borrower to Agent at Agent's main office or such other place as Agent
may from time to time specify in writing in lawful currency of the United States
of America in immediately available funds, without counterclaim or setoff and
free and clear of, and without any deduction or withholding for, any taxes or
other payments. All payments of principal, interest and fees hereunder payable
to Agent or the Lenders shall be made not later than 11:00 A.M. (Eastern time)
on the date due; and funds received by Agent after that time and date shall be
deemed to have been paid on the next succeeding Business Day.

                 2.6.3      Payments on Non-Business Days. Whenever any payment
to be made by Borrower hereunder shall be stated to be due on a day which is not
a Business Day, payments shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder and of any of the fees specified in Section 2.5, as the case
may be.

          2.7      Increased Capital. If either (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) compliance
by Agent or any Lender with any guideline or request from any central bank or
other Governmental Authority made or issued after the Closing Date affects or
would affect the amount of capital required or expected to be maintained by
Agent or such Lender or any corporation controlling Agent or such Lender, and
Agent or such Lender determines that the amount of such capital is increased by
or based upon the existence of Agent's or such Lender's obligations hereunder,
then, upon demand by Agent or such Lender, Borrower shall immediately pay to
Agent or such Lender, from time to time as specified by Agent or such Lender,
additional amounts sufficient to compensate Agent or such Lender in the light of
such circumstances, to the extent that Agent or such Lender determines such
increase in capital to be allocable to the existence of Agent's or such Lender's
obligations hereunder. A certificate as to such amounts submitted to Borrower by
Agent or such Lender shall, in the absence of manifest error, be conclusive and
binding for all purposes.

          2.8      Notice of Increased Costs. Each Lender agrees that, as
promptly as reasonably practicable after it becomes aware of the occurrence of
an event or the existence of a condition which would cause it to be affected by
any of the events or conditions described in Section 2.4.7 or 2.4.8 or Section
2.7, it will notify Borrower, and provide a copy of such notice to Agent, of
such event and the possible effects thereof, provided that the failure to
provide such notice shall not affect Lender's rights to reimbursement provided
for herein.

          2.9      Extension of Maturity Date. Borrower shall have the right to
extend the Maturity Date for one (1) additional period of six (6) consecutive
months (the "Extension Period"), provided that Borrower strictly complies with
all of the following conditions precedent for such Extension Period:

           (a) Borrower shall have provided a written notice of its intent to so
extend (an "Extension Notice") to Agent at least thirty (30) days prior to the
initial Maturity Date; and


           (b) There shall be no existing Event of Default on the date the
Extension Notice is delivered or on the initial Maturity Date;


ARTICLE III

UNENCUMBERED PROPERTIES AND PORTFOLIO PROPERTIES

           3.1.      Listing of Unencumbered Properties. The Borrower represents
and warrants that each of the Properties listed on Schedule 1 will on the
Closing Date satisfy all of the conditions set forth in the definition of
Unencumbered Property. From time to time during the term of this Agreement
additional Properties may become Unencumbered Properties and certain Properties
which previously satisfied the conditions set forth in the definition of
Unencumbered Property may cease to be Unencumbered Properties by virtue of
property dispositions, creation of Liens or other reasons. There shall be
attached to each Compliance Certificate delivered pursuant hereto an updated
listing of the Unencumbered Properties relied upon by the Borrower in computing
the Value of All Unencumbered Properties and the Unencumbered Net Operating
Income stated in such Compliance Certificate.

           3.2.      Waivers by Requisite Lenders. If any Property fails to
satisfy any of the requirements contained in the definition of Unencumbered
Property then the applicable Property may nevertheless be deemed to be
Unencumbered Property hereunder if the Requisite Lenders grant the necessary
waivers and vote to accept such Property as an Unencumbered Property.

           3.3.      Rejection of Unencumbered Properties. If at any time the
Agent determines that any Property listed as an Unencumbered Property by the
Borrower does not satisfy all of the requirements of the definition of
Unencumbered Property (to the extent not waived by the Requisite Lenders
pursuant to Section 3.2) it may reject an Unencumbered Property by notice to the
Borrower and if the Agent so requests the Borrower shall revise the applicable
Compliance Certificate to reflect the resulting change in the Value of All
Unencumbered Properties and the Unencumbered Net Operating Income.

          3.4      Updated Lists of Unencumbered Properties and Portfolio
Properties. Schedule 1 contains a list of the Unencumbered Properties and
Schedule 1.1 sets forth a list of the Portfolio Properties (other than the
Unencumbered Properties) each as of the date hereof. Schedule 1.1 includes a
statement of the reason that each Property listed thereon does not qualify as an
Unencumbered Property. Promptly upon the acquisition or disposition of any of
the Portfolio Properties and promptly upon the creation of any Lien or other
event which causes any of the Portfolio Properties which previously qualified as
an Unencumbered Property to no longer satisfy the definition of Unencumbered
Property, Borrower shall deliver to Agent an updated Schedule 1 and/or Schedule
1.1 and any other information as may be reasonably requested by Agent relating
to such change in the list of Unencumbered Properties and/or Portfolio
Properties, including a Compliance Certificate.

ARTICLE IV

CONDITIONS TO DISBURSEMENT OF LOANS

          4.1      Conditions to Disbursement of Loans. The obligation of the
Lenders to make the disbursement of the Loans on the Closing Date shall be
subject to satisfaction of each of the following conditions precedent on or
before the Closing Date (provided that the Agent may, in its sole discretion,
extend the time for delivery of evidence of qualification and good standing
pursuant to paragraphs (f) and (h) of Section 4.1.1 and paragraph (e) of Section
4.1.2 with respect to states other than the state of organization of the
applicable entity):

                 4.1.1      Borrower Documents. Borrower shall have executed
and/or delivered to Agent each of the following, in form and substance
acceptable to Agent:

(a) this Agreement;


(b) the Loan Note;


(c) the Subsidiary Guaranty;


(d) Certified copy of Borrower's Limited Partnership Agreement, as amended;


(e) Certified copy of Borrower's Certificate of Limited Partnership from the
Delaware Secretary of State;


(f) Evidence of qualification and good standing of Borrower in Delaware and in
each state where Borrower owns or manages any Unencumbered Property;


(g) Certified copies of the organizational documents of each Guarantor
Subsidiary;


(h) Evidence of qualification and good standing of each Guarantor Subsidiary in
the state of its organization and in each state where it owns any Unencumbered
Property.


                4.1.2      REIT Documents. The REIT shall have executed and/or
delivered to Agent each of the following, in form and substance acceptable to
Agent:

(a) The Guaranty;


(b) Articles of Incorporation, as amended, of the REIT, as certified by the
Secretary of State of Maryland;


(c) By-laws of the REIT as certified by the Secretary of the REIT;


(d) Good Standing Certificate for the REIT from the Secretary of State of
Maryland;


(e) Evidence of qualification and good standing of the REIT in each state where
Borrower owns or manages any Unencumbered Property;


(f) Certificate of Secretary regarding corporate resolutions of the REIT, and
the incumbency of its officers as certified by the Secretary of the REIT.


                 4.1.3      Compliance Certificate. Borrower shall have
delivered to Agent a Compliance Certificate demonstrating compliance with the
financial covenants in Article IX on the Closing Date.

                 4.1.4      Material Adverse Changes. No change, as determined
by Agent shall have occurred, during the period commencing December 31, 2002,
and ending on the Closing Date, which has a Material Adverse Effect on Borrower
or the REIT.

                 4.1.5      Litigation Proceedings. There shall not have been
instituted or threatened, during the period commencing December 31, 2002, and
ending on the Closing Date, any litigation or proceeding in any court or
Governmental Authority affecting or threatening to affect Borrower or the REIT
which has a Material Adverse Effect, as reasonably determined by Agent.

                 4.1.6      No Event of Default; Satisfaction of Financial
Covenants. On the Closing Date, no Event of Default or Unmatured Event of
Default shall exist and all of the financial covenants contained in Article IX
shall be satisfied.

                 4.1.7      Payments on Closing Date. Agent shall have received
certain fees as provided in Section 2.5, and all expenses of Agent incurred
prior to such Closing Date in connection with this Agreement (including without
limitation all attorneys' fees and costs), shall have been paid by Borrower.

                 4.1.8      Opinion of Counsel. Agent shall have received, on
behalf of Agent and Lenders, favorable opinions of counsel for Borrower and the
REIT dated as of the Closing Date, in form and substance satisfactory to Agent.

                 4.1.9      Representations and Warranties. All representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement, Borrower hereby
represents and warrants to Lenders as follows:

          5.1      Borrower Organization; Partnership Powers. Borrower (i) is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware, (ii) is duly qualified to do business as a
foreign limited partnership and in good standing under the laws of each
jurisdiction in which Borrower owns or leases real property or in which the
nature of its business requires it to be so qualified, except for those
jurisdictions where failure to so qualify and be in good standing would not have
a Material Adverse Effect on Borrower, and (iii) has all requisite partnership
power and authority to own and operate its property and assets and to conduct
its business as presently conducted.

          5.2      Borrower Authority. Borrower has the requisite partnership
power and authority to execute, deliver and perform each of the Loan Documents
to which it is or will be a party. The execution, delivery and performance
thereof, and the consummation of the transactions contemplated thereby, have
been duly approved by the general partner of Borrower, and no other partnership
proceedings or authorizations on the part of Borrower or its general or limited
partners are necessary to consummate such transactions. Each of the Loan
Documents to which Borrower is a party has been duly executed and delivered by
Borrower and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other laws affecting creditors' rights generally.

          5.3      REIT Organization; Corporate Powers. The REIT (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland, (ii) is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction in which
Borrower or the REIT owns or leases real property or in which the nature of its
business requires it to be so qualified, except for those jurisdictions where
failure to so qualify and be in good standing would not have a Material Adverse
Effect on the REIT, and (iii) has all requisite corporate power and authority to
own and operate its property and assets, to perform its duties as general
partner of Borrower and to conduct its business as presently conducted.

          5.4      REIT Authority. The REIT has the requisite corporate power
and authority to execute, deliver and perform the Guaranty and, in its capacity
as general partner of the Borrower each of the other Loan Documents. The
execution, delivery and performance thereof, and the consummation of the
transactions contemplated thereby, have been duly approved by the Board of
Directors of the REIT, and no other corporate proceedings on the part of the
REIT are necessary to consummate such transactions. Each of the Loan Documents
to which the REIT is a party has been duly executed and delivered by the REIT
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors' rights generally.

          5.5      Ownership of Borrower, each Subsidiary and Unconsolidated
Affiliate. Schedule 5.5 sets forth the general partners and limited partners (or
other holders of ownership interests) of each Subsidiary or Unconsolidated
Affiliate and their respective ownership percentages and there are no other
partnership (or other ownership) interests outstanding. Schedule 5.5 also
classifies the Unconsolidated Affiliates as Eligible Affiliates, Foreign
Affiliates, Internet Affiliates or other Unconsolidated Affiliates. Promptly
following any material change in the information set forth on Schedule 5.5,
Borrower shall deliver to the Agent a notice describing such change. All of the
partnership (or other ownership) interests in Borrower and each Unconsolidated
Affiliate and all of the stock of each Subsidiary have been issued in compliance
with all applicable Requirements of Law.

          5.6      No Conflict. The execution, delivery and performance by
Borrower of the Loan Documents to which it is or will be a party, and each of
the transactions contemplated thereby, do not and will not (i) conflict with or
violate Borrower's limited partnership agreement or certificate of limited
partnership or other organizational documents or the REIT’s articles of
incorporation, by-laws or other organizational documents, as the case may be, or
(ii) conflict with, result in a breach of or constitute (with or without notice
or lapse of time or both) a default under any Requirement of Law, Contractual
Obligation or Court Order of or binding upon Borrower or the REIT, or
(iii) require termination of any Contractual Obligation, or (iv) result in or
require the creation or imposition of any Lien whatsoever upon any of the
Portfolio Properties or assets of Borrower, other than Permitted Liens or Liens
created by the Loan Documents.

          5.7      Consents and Authorizations. Each of Borrower and the REIT
has obtained all consents and authorizations required pursuant to its
Contractual Obligations with any other Person, and shall have obtained all
consents and authorizations of, and effected all notices to and filings with,
any Governmental Authority, as may be necessary to allow Borrower and the REIT
to lawfully execute, deliver and perform the Loan Documents.

          5.8      Governmental Regulation. Neither Borrower, the REIT nor any
Subsidiary or Unconsolidated Affiliate is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, the Investment Company Act of 1940 or any other federal or state
statute or regulation such that its ability to incur indebtedness is limited or
its ability to consummate the transactions contemplated by the Loan Documents is
materially impaired.

          5.9      Prior Financials. The December 31, 2002 Consolidated Balance
Sheet, Statement of Operations and Statement of Cash Flows of (i) the REIT
contained in the REIT's Form 10K and (ii) the Borrower contained in the
Borrower's Form 10K (the "December 31, 2002 Financials") delivered to Agent
prior to the date hereof were prepared in accordance with GAAP and fairly
present the assets, liabilities and financial condition of the REIT on a
consolidated basis, at such date and the results of its operations and its cash
flows, on a consolidated basis, for the period then ended.

          5.10      Projections and Forecasts. Each of the projections and
forecasts delivered to Agent since January 1, 2002 (1) has been prepared by
Borrower in light of the past business and performance of Borrower on a
consolidated basis and (2) represent as of the date thereof, the reasonable good
faith estimates of Borrower's financial personnel.

          5.11      Prior Operating Statements. Each of the consolidating
operating statements pertaining to the Portfolio Properties delivered to Agent
since January 1, 2002 was prepared in accordance with GAAP in effect on the date
such operating statement of each Portfolio Property was prepared and fairly
presents the results of operations of such Portfolio Property for the period
then ended.

          5.12      Rent Rolls. The Rent Rolls for the Portfolio Properties as
of December 31, 2002 previously delivered to the Agent (i) have been prepared in
accordance with the books and records of the Portfolio Properties, and
(ii) fairly present the leasing status of the Portfolio Properties as of the
date thereof. Since the date of said Rent Rolls there has been no substantial
adverse change to the leasing status of the Portfolio Properties.

           5.13      Litigation; Adverse Effects.

           (a)      There is no action, suit, Proceeding, governmental
investigation or arbitration, at law or in equity, or before or by any
Governmental Authority, pending or, to the best of Borrower's knowledge,
threatened against Borrower, the REIT or any Portfolio Property, which, if
adversely determined, would (i) result in a Material Adverse Effect on Borrower
or the REIT, (ii) materially and adversely affect the ability of any party to
any of the Loan Documents to perform its obligations thereunder, or
(iii) materially and adversely affect the ability of Borrower to perform its
obligations contemplated in the Loan Documents.


           (b)       Neither Borrower nor the REIT is (i) in violation of any
applicable law, which violation has a Material Adverse Effect on Borrower or the
REIT, or (ii)  in default with respect to any Court Order.


          5.14      No Material Adverse Change. Since December 31, 2002, there
has occurred no event which has a Material Adverse Effect on Borrower or the
REIT, and no material adverse change in Borrower's ability to perform its
obligations under the Loan Documents to which it is a party or the transactions
contemplated thereby.

          5.15      Payment of Taxes. All material tax returns and reports to be
filed by Borrower and the REIT have been timely filed, and all taxes,
assessments, fees and other governmental charges shown on such returns or
otherwise payable by Borrower have been paid when due and payable (other than
real property taxes, which may be paid prior to delinquency so long as no
penalty or interest shall attach thereto), except such taxes, if any, as are
reserved against in accordance with GAAP and are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect
on Borrower or the REIT. Borrower has no knowledge of any proposed tax
assessment against Borrower or the REIT that will have a Material Adverse Effect
on Borrower or the REIT.

          5.16      Material Adverse Agreements. Neither the Borrower nor the
REIT is a party to or subject to any Contractual Obligation or other restriction
contained in the Borrower’s limited partnership agreement or certificate of
limited partnership, the REIT’s Articles of Incorporation or bylaws or similar
governing documents which has a Material Adverse Effect on Borrower or the
ability of Borrower to perform its obligations under the Loan Documents.

          5.17      Performance. Neither Borrower nor the REIT is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default under such Contractual Obligation in each case,
except where the consequences, direct or indirect, of such default or defaults,
if any, will not have a Material Adverse Effect on Borrower or the REIT.

          5.18      Federal Reserve Regulations. No part of the proceeds of the
Loans hereunder will be used to purchase or carry any "margin security" as
defined in Regulation T or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might constitute this transaction a
"purpose credit" within the meaning of said Regulation T. Neither Borrower nor
the REIT is engaged primarily in the business of extending credit for the
purpose of purchasing or carrying any "margin stock" as defined in Regulation U.
No part of the proceeds of the Loans hereunder will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation X or any
other regulation of the Federal Reserve Board.

          5.19      Unsecured Term Notes. The Unsecured Term Notes were issued
in compliance with all applicable Requirements of Law and there is no existing
"Event of Default" as defined in the Unsecured Term Note Indenture.

          5.20      Requirements of Law. Borrower and the REIT are in compliance
with all Requirements of Law (including without limitation the Securities Act
and the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and "Blue Sky" laws) applicable to it and its
respective businesses, in each case, where the failure to so comply will have a
Material Adverse Effect on any such Person. The REIT has made all filings with
and obtained all consents of the Commission required under the Securities Act
and the Securities Exchange Act in connection with the execution, delivery and
performance by the REIT of the Loan Documents, except that this Term Loan
Agreement will be filed with the Commission after the closing date.

          5.21      Patents, Trademarks, Permits, Etc. Borrower and the REIT
own, are licensed or otherwise have the lawful right to use, or have all permits
and other governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes used in or necessary for the conduct of each
such Person's business as currently conducted, the absence of which would have a
Material Adverse Effect upon such Person. The use of such permits and other
governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes by each such Person does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liability on the part of any such Person which would
have a Material Adverse Effect on any such Person.

          5.22      Environmental Matters. Except as set forth on Schedule 5.22,
to the best of Borrower's knowledge, (i) the operations of Borrower and its
Subsidiaries and Unconsolidated Affiliates comply in all material respects with
all applicable local, state and federal environmental, health and safety
Requirements of Law ("Environmental Laws"); (ii) none of the Portfolio
Properties are subject to any Remedial Action or other Liabilities and Costs
arising from the Release or threatened Release of a Contaminant into the
environment in violation of any Environmental Laws; (iii) neither Borrower, the
REIT nor any Unconsolidated Affiliate or Subsidiary has filed any notice under
applicable Environmental Laws reporting a Release of a Contaminant into the
environment in violation of any Environmental Laws, except as the same may have
been heretofore remedied; (iv) there is not now on or in any of the Portfolio
Properties (except in compliance in all material respects with all applicable
Environmental Laws): (A) any underground storage tanks, (B) any
asbestos-containing material, or (C) any polychlorinated biphenyls (PCB's) used
in hydraulic oils, electrical transformers or other equipment owned by such
Person; and (v) neither Borrower, the REIT nor any Unconsolidated Affiliate or
Subsidiary has received any notice or claim to the effect that it is or may be
liable to any Person as a result of the Release or threatened Release of a
Contaminant into the environment.

          5.23      Unencumbered Properties. Each of the Properties listed on
Schedule 1 (i) qualifies as an Unencumbered Property and (ii) is free of any
material defects in the roof, foundation, structural elements and masonry walls
of the buildings thereon or their hvac, electrical, sprinkler or plumbing
systems.

          5.24      Solvency. Borrower is and will be Solvent after giving
effect to the disbursements of the Loans and the payment and accrual of all fees
then payable.

          5.25      Title to Assets; No Liens. Borrower has good, indefeasible
and merchantable title to all Properties owned or leased by it, and each of the
Unencumbered Properties is free and clear of all Liens, except Permitted Liens.

          5.26      Use of Proceeds. Borrower's use of the proceeds of the Loans
are, and will continue to be, legal and proper uses (and to the extent
necessary, duly authorized by Borrower's partners) and such uses are consistent
with all applicable laws and statutes and Section 7.9.

          5.27      REIT Capitalization. All of the capital stock of the REIT
has been issued in compliance with all applicable Requirements of Law.

          5.28      ERISA. Neither the REIT nor any ERISA Affiliate thereof
(including, for all purposes under this Section 5.28, Borrower) has in the past
five (5) years maintained or contributed to or currently maintains or
contributes to any Benefit Plan. No Unconsolidated Affiliate has or is likely to
incur any liability with respect to any Benefit Plan maintained or contributed
to by such Unconsolidated Affiliate or its ERISA Affiliates, which would have a
Material Adverse Effect on Borrower. Neither the REIT nor any ERISA Affiliate
thereof has during the past five (5) years maintained or contributed to or
currently maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to retirees.
Neither the REIT nor any ERISA Affiliate thereof is now contributing nor has it
ever contributed to or been obligated to contribute to any Multiemployer Plan,
no employees or former employees of the REIT, or such ERISA Affiliate have been
covered by any Multiemployer Plan in respect of their employment by the REIT,
and no ERISA Affiliate of the REIT has or is likely to incur any withdrawal
liability with respect to any Multiemployer Plan which would have a Material
Adverse Effect on the REIT.

          5.29      Status as a REIT. The REIT (i) is a real estate investment
trust as defined in Section 856 of the Internal Revenue Code (or any successor
provision thereto), (ii) has not revoked its election to be a real estate
investment trust, (iii) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Internal Revenue Code (or any successor
provision thereto), and (iv) for its current "tax year" (as defined in the
Internal Revenue Code) is and for all prior tax years subsequent to its election
to be a real estate investment trust has been entitled to a dividends paid
deduction which meets the requirements of Section 857 of the Internal Revenue
Code.

          5.30      Ownership. The REIT does not own or have any interest in any
other Person, other than its general partnership interests in Borrower and in
the ATC Partnership and its interest as a Member of Chelsea GCA Realty LLC and
S/C Orlando Development LLC.

          5.31      NYSE Listing. The common stock of the REIT is and will
continue to be listed for trading on either the New York Stock Exchange or the
American Stock Exchange.

          5.32      Current Construction Projects. Schedule 5.32 sets forth a
description of all of the Current Construction Projects and all of the
Construction Projects presently planned for 2003 including with respect to each
project: its location, gross leasable area, total budgeted cost, construction
commencement date and expected Rent Stabilization Date which information shall
be deemed to be updated to reflect information set forth in Compliance
Certificates delivered to Agent.

ARTICLE VI

REPORTING COVENANTS

          Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, and termination of this
Agreement:

          6.1      Financial Statements and Other Financial and Operating
Information. Borrower shall maintain or cause to be maintained a system of
accounting established and administered in accordance with sound business
practices and consistent with past practice to permit preparation of quarterly
and annual financial statements in conformity with GAAP, and each of the
financial statements described below shall be prepared on a consolidated basis
for the REIT and for the Borrower from such system and records. Borrower shall
deliver or cause to be delivered to Agent (with copies sufficient for each
Lender):

                 6.1.1       Rent Rolls. As soon as practicable following the
request from any Lender, rent rolls (on Borrower's detailed form of rent roll)
for each Portfolio Property (to the extent so requested) dated as of the last
day of the most recently completed Fiscal Quarter, in form and substance
satisfactory to Agent, certified by the REIT's chief executive officer,
president, chief financial officer, or treasurer. Copies of the rent rolls will
be provided only to those Lenders which expressly request copies thereof.

                 6.1.2       Quarterly Financial Statements Certified by
Officer. As soon as practicable, and in any event within fifty (50) days after
the end of each of the first three Fiscal Quarters, consolidated balance sheets,
statements of operations and statements of cash flow for the REIT and the
Borrower, which may be in the form provided to the Commission on the REIT's Form
10Q and the Borrower’s Form 10Q (unless the Borrower is not required to file a
Form 10Q), and certified by the REIT's chief executive officer, president, chief
financial officer, or treasurer.

                 6.1.3       Annual Financial Statements. Within ninety (90)
days after the close of each Fiscal Year, annual Financial Statements of the
REIT and of the Borrower, on a consolidated basis (in the form provided to the
Commission on the REIT's Form 10K and the Borrower's Form 10K), audited and
certified without qualification by the Accountants provided, however, that at
such time as the Borrower is no longer required to file a Form 10K with the
Commission, Borrower may deliver only the REIT's audited Financial Statement
accompanied by a letter from the Accountants stating that with the exception of
the minority interest line there is no material difference between the Financial
Statements of Borrower and such audited Financial Statements of the REIT. To the
extent Agent desires additional details or supporting information with respect
to Unconsolidated Affiliates or individual Portfolio Properties not contained in
the REIT’s or Borrower's Form 10K, Borrower shall provide Agent with such
details or supporting information as Agent requests which is reasonably
available to Borrower.

                 6.1.4       Officer's Certificate. (i) Together with each
delivery of any Financial Statement pursuant to Sections 6.1.2 and 6.1.3, (A) an
Officer's Certificate of the REIT stating that each of the Financial Statements
delivered to Agent therewith (i) has been prepared in accordance with the books
and records of the REIT and Borrower on a consolidated basis, and (ii) fairly
presents the financial condition of the REIT and Borrower on a consolidated
basis, at the dates thereof (and, if applicable, subject to normal year-end
adjustments) and the results of its operations and cash flows, on a consolidated
basis, for the period then ended; (B) an Officer's Certificate of the REIT,
stating that the executive officer who is the signatory thereto (which officer
shall be the chief executive officer, the chief operating officer, the chief
financial officer, any senior vice president or the treasurer of the REIT) has
reviewed, or caused under his supervision to be reviewed, the terms of this
Agreement and the other principal Loan Documents, and has made, or caused to be
made under his supervision, a review in reasonable detail of the transactions
and condition of Borrower and the REIT, during the accounting period covered by
such Financial Statements, and that such review has not disclosed the existence
during or at the end of such accounting period, and that the signers do not have
knowledge of the existence as of the date of the Officer's Certificate, of any
condition or event which constitutes an Event of Default or Unmatured Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action has been taken, is being
taken and is proposed to be taken with respect thereto; and (C) a Compliance
Certificate demonstrating in reasonable detail (which detail shall include
actual calculation and supporting information) compliance during and at the end
of such accounting periods with the financial covenants contained in Article IX.

                 6.1.5       Borrowing Projections. At least ten (10) days prior
to the end of each Fiscal Year, projections of Borrower, on a consolidated
basis, detailing expected borrowing and repayment of loans under the Revolving
Facility for the following Fiscal Year together with an Officer's Certificate of
the REIT stating that such projections (1) have been prepared by Borrower in
light of the past business and performance of Borrower on a consolidated basis
and (2) represent, as of the date thereof, the reasonable good faith estimates
of Borrower's financial personnel. Borrower shall also provide such additional
supporting details as Agent may reasonably request.

                 6.1.6       Compliance with Unencumbered Property Requirements.
Promptly upon becoming aware of any condition or event which causes any of the
Properties listed as Unencumbered Properties on the most recent Compliance
Certificate to no longer comply with the requirements set forth in the
definition of Unencumbered Properties, an Officer’s Certificate specifying the
relevant information and a revised Compliance Certificate.

                 6.1.7       Knowledge of Event of Default. Promptly upon
Borrower obtaining knowledge (i) of any condition or event which constitutes an
Event of Default or Unmatured Event of Default, or becoming aware that any
Lender has given notice or taken any other action with respect to a claimed
Event of Default or Unmatured Event of Default or (ii) of any condition or event
which has a Material Adverse Effect on Borrower or the REIT, an Officer's
Certificate specifying the nature and period of existence of any such condition
or event, or specifying the notice given or action taken by such Lender and the
nature of such claimed Event of Default, Unmatured Event of Default, event or
condition, and what action Borrower and/or the REIT has taken, is taking and
proposes to take with respect thereto.

                 6.1.8       Litigation, Arbitration or Government
Investigation. Promptly upon Borrower or the REIT obtaining knowledge of (i) the
institution of, or threat of, any material action, suit, proceeding,
governmental investigation or arbitration against or affecting Borrower or the
REIT not previously disclosed in writing by Borrower to Agent pursuant to this
Section 6.1.8, or (ii) any material development in any action, suit, proceeding,
governmental investigation or arbitration already disclosed, which, in either
case, has a Material Adverse Effect on Borrower or the REIT, a notice thereof to
Agent and such other information as may be reasonably available to it to enable
Agent, Lenders and their counsel to evaluate such matters.

                 6.1.9       Establishment of Benefit Plan and Increase in
Contributions to the Benefit Plan. Not less than ten (10) days prior to the
effective date thereof, a notice to Agent of the establishment of a Benefit Plan
(or the incurrence of any obligation to contribute to a Multiemployer Plan) by
Borrower, the REIT or any ERISA Affiliate. Within thirty (30) days after the
first to occur of an amendment of any then existing Benefit Plan of Borrower,
the REIT or any ERISA Affiliate which will result in an increase in the benefits
under such Benefit Plan or a notification of any such increase, or the
establishment of any new Benefit Plan by Borrower, the REIT or any ERISA
Affiliate or the commencement of contributions to any Benefit Plan to which
Borrower, the REIT or any ERISA Affiliate was not previously contributing, a
copy of said amendment, notification or Benefit Plan. For so long as any such
Benefit Plan exists, prompt notice of any Termination Event, prohibited
transaction, funding waiver request, unfavorable determination letter or
withdrawal liability under a Multiemployer Plan.

                 6.1.10       Failure of the REIT to Qualify as Real Estate
Investment Trust. Promptly upon, and in any event within forty-eight (48) hours
after Borrower first has actual knowledge of (i) the REIT failing to continue to
qualify as a real estate investment trust as defined in Section 856 of the
Internal Revenue Code (or any successor provision thereof), (ii) any act by the
REIT causing its election to be taxed as a real estate investment trust to be
terminated, (iii) any act causing the REIT to be subject to the taxes imposed by
Section 857(b)(6) of the Internal Revenue Code (or any successor provision
thereto), or (iv) the REIT failing to be entitled to a dividends paid deduction
which meets the requirements of Section 857 of the Internal Revenue Code, a
notice of any such occurrence or circumstance.

                 6.1.11       Asset Acquisitions and Dispositions, Indebtedness,
Etc. Without limiting Article VIII or any other restriction in the Loan
Documents, and in all events not later than the same Business Day on which there
is public disclosure of any material Investments (other than in Cash
Equivalents), acquisitions, dispositions, disposals, divestitures or similar
transactions involving Property, the creation of Liens on any of the Portfolio
Properties, other than Non-Retail Properties, the execution of any long term
leases of real estate in which the Borrower or its Subsidiary is the lessee, the
raising of additional equity or the incurring or repayment of material
Indebtedness, by or with Borrower, any Unconsolidated Affiliate or Subsidiary or
the REIT, telephonic or facsimile notice thereof to David Hoagland or such other
person(s) as Agent may designate from time to time, and, if requested by Agent,
promptly upon consummation of such transaction, a Compliance Certificate
demonstrating in reasonable detail (which detail shall include actual
calculations) compliance, after giving effect to such proposed transaction(s),
with the covenants contained in Article IX.

                 6.1.12       Other Information. Such other information,
reports, contracts, schedules, lists, documents, agreements and instruments in
the possession of the REIT or Borrower with respect to (i) the Portfolio
Properties, (ii) any material change in the REIT's investment, finance or
operating policies, or (iii) Borrower's or the REIT's business, condition
(financial or otherwise), operations, performance, properties or prospects as
Agent may from time to time reasonably request, including, without limitation,
annual information with respect to cash flow projections, budgets, operating
statements (current year and immediately preceding year), rent rolls, lease
expiration reports, leasing status reports, tenant sales reports (to the extent
available), note payable summaries, equity funding requirements, contingent
liability summaries, line of credit summaries, tenant improvement allowance
summaries, note receivable summaries, schedules of outstanding letters of
credit, summaries of cash and Cash Equivalents, projections of management and
leasing fees and overhead budgets. Provided that Agent gives Borrower reasonable
prior notice and an opportunity to participate, Borrower hereby authorizes Agent
to communicate with the Accountants and authorizes the Accountants to disclose
to Agent any and all financial statements and other information of any kind,
including copies of any management letter or the substance of any oral
information, that such Accountants may have with respect to Borrower's or the
REIT's condition (financial or otherwise), operations, properties, performance
and prospects. At Agent's request, Borrower shall deliver a letter addressed to
the Accountants instructing them to disclose such information in compliance with
this Section 6.1.12.

                 6.1.13       Press Releases; SEC Filings and Financial
Statements. Telephonic or telecopy notice to Agent concurrent with or prior to
issuance of any material press release concerning the REIT or Borrower and, as
soon as practicable after filing with the Commission, all reports and notices,
proxy statements, registration statements and prospectuses of the REIT. All
materials sent or made available generally by the REIT to the holders of its
publicly-held Securities or to a trustee under any indenture or filed with the
Commission, including all periodic reports required to be filed with the
Commission, will be delivered to Agent and Lenders as soon as available.

                 6.1.14       Accountant Reports. Copies of all reports prepared
by the Accountants and submitted to Borrower or the REIT in connection with each
annual, interim or special audit or review of the financial statements or
practices of Borrower or the REIT, including the comment letter submitted by the
Accountants in connection with their annual audit.

                 6.1.15       Termination or Modification of Earthquake
Coverage. Promptly upon, and in any event within thirty (30) days after Borrower
first has knowledge of the termination or modification (with respect to the
amount of either the coverage provided or the applicable deductible) of the
coverage provided by the blanket property insurance rider regarding earthquake
insurance for Portfolio Properties located in "Zone 1" maintained by Borrower as
of the date of this Agreement, a notice of such termination or modification.

                 6.1.16       Deliveries to the Agent. For so long as Wachovia
is both a Lender under the Revolving Credit Agreement and the Agent hereunder,
it may consider any item delivered to it as a Lender pursuant to the Revolving
Credit Agreement to also constitute a delivery to it as Agent and/or as Lender
hereunder, provided that Agent may also require that separate or duplicate
documents be delivered hereunder.

          6.2      Environmental Notices. Borrower shall notify Agent, in
writing, as soon as practicable, and in any event within ten (10) days after
Borrower's or the REIT's learning thereof, of any: (i) written notice or claim
to the effect that Borrower or the REIT is or may be liable to any Person as a
result of any material Release or threatened Release of any Contaminant into the
environment; (ii) written notice that Borrower or the REIT is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment; (iii) written notice that any Portfolio
Property is subject to an Environmental Lien; (iv) written notice that Borrower,
any Subsidiary or Unconsolidated Affiliate or the REIT has received a notice of
violation of any Environmental Laws by Borrower, any Subsidiary or
Unconsolidated Affiliate or the REIT; (v) commencement or written threat of any
judicial or administrative proceeding alleging a violation of any Environmental
Laws; (vi) written notice from a Governmental Authority of any changes to any
existing Environmental Laws that will have a Material Adverse Effect on the
operations of Borrower or the REIT; or (vii) any proposed acquisition of stock,
assets, real estate or leasing of property, or any other action by Borrower
that, to the best of Borrower's knowledge, could subject Borrower, any
Subsidiary or Unconsolidated Affiliate or the REIT to environmental, health or
safety Liabilities and Costs that will have a Material Adverse Effect on
Borrower or the REIT.

          6.3      Confidentiality. Confidential Information obtained by Agent
or Lenders pursuant to this Agreement or in connection with the Facility shall
not be disseminated by Agent or Lenders and shall not be disclosed to third
parties except to regulators, taxing authorities and other governmental agencies
having jurisdiction over Agent or such Lender or otherwise in response to
Requirements of Law, to their respective auditors and legal counsel and in
connection with regulatory, administrative and judicial proceedings as necessary
or relevant including enforcement proceedings relating to the Loan Documents,
and to any prospective assignee of or participant in a Lender's interest under
this Agreement or any prospective purchaser of the assets or a controlling
interest in any Lender, provided that such prospective assignee, participant or
purchaser first agrees to be bound by the provisions of this Section 6.3. For
purposes hereof, "Confidential Information" shall mean all nonpublic information
obtained by Agent or Lenders, unless and until such information becomes publicly
known, other than as a result of unauthorized disclosure by Agent or Lenders of
such information.

ARTICLE VII

AFFIRMATIVE COVENANTS

          Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, and termination of this
Agreement:

           7.1      Existence. Each of Borrower and the REIT shall at all times
maintain its existence and preserve and keep in full force and effect its rights
and franchises. Borrower shall remain a Delaware limited partnership with the
REIT as its sole general partner.

           7.2      Qualification, Name. Each of Borrower and the REIT shall
qualify and remain qualified to do business in each jurisdiction in which the
nature of its business requires it to be so qualified except for those
jurisdictions where failure to so qualify would not have a Material Adverse
Effect on Borrower. Borrower will transact business solely in its own name or in
the commonly known name of one of the Portfolio Properties.

           7.3      Compliance with Laws, Etc. Each of Borrower and REIT shall
(i) comply with all Requirements of Law, and all restrictive covenants affecting
it or its properties, performance, prospects, assets or operations, and
(ii) obtain as needed all Permits necessary for its operations and maintain such
in good standing, except where the failure to do so will not have a Material
Adverse Effect on Borrower.

           7.4      Payment of Taxes and Claims. Each of Borrower and the REIT
shall pay (i) all taxes, assessments and other governmental charges imposed upon
it or on any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty or interest accrues thereon, and
(ii) all claims (including, without limitation, claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or may become a Lien other than a judgment lien upon any of Borrower's
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto, provided, however that the payment of such taxes,
assessments, charges and claims may be deferred so long as the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if Borrower shall have set aside in its books adequate reserves
specifically with respect thereto, but Borrower shall pay such matters prior to
the foreclosure of a Lien which may have attached as security therefor.

           7.5      Maintenance of Properties; Insurance. Borrower shall
maintain in good repair, working order and condition, excepting ordinary wear
and tear, all of the Portfolio Properties and will make or cause to be made all
appropriate repairs, renewals and replacements thereof. Borrower shall maintain
commercially reasonable and appropriate amounts of "all risk" property and
liability insurance, which insurance shall include in any event:

           (a)      with respect to each Property: (i) property and casualty
insurance (including coverage for flood and water damage for any Portfolio
Property located within a 100-year flood plain) in an amount not less than the
replacement costs of the improvements thereon (subject to reasonable deductibles
and, in the case of flood insurance, subject to the maximum coverages available
under the National Flood Insurance Program), and (ii) loss of rental insurance
income in an amount not less than one year's gross revenues of such Portfolio
Property; and


           (b)      comprehensive general liability insurance in an amount not
less than $20,000,000 per occurrence, including all insurance pursuant to
umbrella and excess liability policies.


At the request of Agent, Borrower shall provide evidence of insurance, including
certificates of insurance and binders.

           7.6      Inspection of Property; Books and Records; Discussions.
Borrower shall permit, and shall cause the REIT and each Subsidiary or
Unconsolidated Affiliate to permit, any authorized representative(s) designated
by any Lender to visit and inspect any of its properties, to inspect financial
and accounting records and leases, and to make copies and take extracts
therefrom, all at such times after reasonable advance notice during normal
business hours and as often as any Lender may reasonably request. In connection
therewith, Borrower shall pay all expenses of the Agent (but not of the other
Lenders) of the types described in Section 12.1 subject to the limitation that
prior to an Event of Default the Borrower shall not be required to reimburse
expenses for inspections of Properties made more frequently than annually.
Borrower will keep proper books of record and account in which entries, in
conformity with GAAP and as otherwise required by this Agreement and applicable
Requirements of Law, shall be made of all dealings and transactions in relation
to its businesses and activities and as otherwise required under Section 6.1.

           7.7      Maintenance of Permits, Etc. Each of Borrower and the REIT
will maintain in full force and effect all Permits, franchises, patents,
trademarks, trade names, copyrights, authorizations or other rights necessary
for the operation of its business, except where the failure to obtain any of the
foregoing would not have a Material Adverse Effect on Borrower; and notify Agent
in writing, promptly after learning thereof, of the suspension, cancellation,
revocation or discontinuance of or of any pending or threatened action or
proceeding seeking to suspend, cancel, revoke or discontinue any material
Permit, patent, trademark, trade name, copyright, governmental approval,
franchise authorization or right.

           7.8      Conduct of Business. Subject to the limits on Permitted
Investments pursuant to Section 9.10, and Investments in cash and Cash
Equivalents, Borrower shall engage only in the business of direct or indirect
ownership, operation, development, redevelopment and management of real estate
and businesses or activities which are substantially similar, related or
incidental thereto.

           7.9      Use of Proceeds. Borrower shall use the proceeds of the
Loans to acquire Other Retail Centers located in Las Vegas, Nevada and Lakeland,
Tennessee, with the balance to be used for general corporate purposes.

           7.10      Securities Law Compliance. Each of the Borrower and the
REIT shall comply in all material respects with all rules and regulations of the
Commission and file all reports required by the Commission relating to the
Borrower’s or the REIT's publicly-held Securities.

           7.11      Continued Status as a REIT; Prohibited Transactions. The
REIT (i) will continue to be a real estate investment trust as defined in
Section 856 of the Internal Revenue Code (or any successor provision thereto),
(ii) will not revoke its election to be a real estate investment trust,
(iii) will not engage in any "prohibited transactions" as defined in Section
856(b)(6)(iii) of the Internal Revenue Code (or any successor provision
thereto), and (iv) will continue to be entitled to a dividend paid deduction
meeting the requirements of Section 857 of the Internal Revenue Code.

           7.12      NYSE Listed Company. The common stock of the REIT shall at
all times be listed for trading on the New York Stock Exchange or the American
Stock Exchange.

           7.13      Property Management. All Portfolio Properties (other than
Non-Retail Properties) in which the direct or indirect ownership interest of
Borrower exceeds fifty percent (50%) shall be directly managed by Borrower or an
Affiliate of Borrower.

           7.14      Interest Rate Contracts. At all times when LIBOR for 30 day
Interest Periods has, for 30 consecutive days, exceeded eight and one-quarter
percent (8.25%), to the extent that the aggregate amount of variable interest
rate Indebtedness of Borrower (including the Facility and the Revolving
Facility) then outstanding exceeds forty percent (40%) of all outstanding
Indebtedness of Borrower, Borrower shall maintain in effect Interest Rate
Contracts which are satisfactory to the Agent. In determining whether such
Interest Rate Contracts are satisfactory, the Agent shall not require that the
terms thereof extend beyond the Termination Date.

ARTICLE VIII

NEGATIVE COVENANTS

          Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, and termination of this
Agreement:

           8.1      Restrictions on Fundamental Changes. Neither Borrower nor
the REIT shall, without the prior written consent of the Requisite Lenders:

           (a)     Liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution);


           (b)     Change its Fiscal Year;


           (c)      Enter into any merger or consolidation in which any entity
other than the Borrower or the REIT is the surviving entity or which results in
the management of Borrower or the REIT by persons other than the Executive
Officers, other than as permitted in Section 8.8;


           (d)      Enter into any merger, consolidation, acquisition, joint
venture or disposition which has the effect of changing Adjusted Asset Value by
more than 35% of the Adjusted Asset Value (as most recently computed prior to
such transaction); or


           (e)      Enter into any merger or consolidation which has the effect
of changing Adjusted Asset Value by more than 5% (but not more than 35%) of the
Adjusted Asset Value (as most recently computed prior to such transaction)
unless prior to the completion of such transaction the Borrower shall provide
the Agent with a notice describing the terms of such transaction and a
Compliance Certificate with updated calculations reflecting such transaction and
showing that no financial covenants will be violated as a result thereof.


           8.2      ERISA. Neither the Borrower nor the REIT shall permit any
ERISA Affiliates to do any of the following to the extent that such act or
failure to act would result in the aggregate, after taking into account any
other such acts or failure to act, in a Material Adverse Effect on Borrower or
the REIT:

           (a)      Engage, or knowingly permit an ERISA Affiliate to engage, in
any prohibited transaction described in Section 406 of the ERISA or Section 4975
of the Internal Revenue Code which is not exempt under Section 407 or 408 of
ERISA or Section 4975(d) of the Internal Revenue Code for which a class
exemption is not available or a private exemption has not been previously
obtained from the DOL;


           (b)      Permit to exist any accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Internal Revenue Code),
whether or not waived;


           (c)      Fail, or permit an ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Plan if such failure could result in the imposition of
a Lien or otherwise would have a Material Adverse Effect on Borrower or the
REIT;


           (d)      Terminate, or permit an ERISA Affiliate to terminate, any
Benefit Plan which would result in any liability of Borrower or an ERISA
Affiliate under Title IV of ERISA or the REIT; or


           (e)      Fail, or permit any ERISA Affiliate to fail, to pay any
required installment under section (m) of Section 412 of the Internal Revenue
Code or any other payment required under Section 412 of the Internal Revenue
Code on or before the due date for such installment or other payment, if such
failure could result in the imposition of a Lien or otherwise would have a
Material Adverse Effect on Borrower or the REIT.


          8.3      Amendment of Constituent Documents. Except for any such
amendment that is required (i) under any Requirement of Law imposed by any
Governmental Authority or (ii) in order to maintain compliance with Section
7.11: (1) the Borrower shall not amend its partnership agreement (including,
without limitation, as to the admission of any new partner, directly or
indirectly), and (2) the REIT shall not amend its articles of incorporation or
by-laws; in any such case, except amendments which do not materially affect the
ability of the Borrower or the REIT to perform its obligations under the Loan
Documents or other amendments which have received the prior written consent of
the Agent.

          8.4      Margin Regulations. No portion of the proceeds of any Loans
shall be used in any manner which might cause the extension of credit or the
application of such proceeds to violate Regulation T, U or X or any other
regulation of the Federal Reserve Board or to violate the Securities Exchange
Act or the Securities Act.

           8.5      With Respect to the REIT:

                 8.5.1      The REIT shall not own any material assets (other
than its interest in the ATC Partnership, Chelsea GCA Realty, LLC and S/C
Orlando Development LLC) or engage in any line of business other than owning
partnership interests in Borrower.

                 8.5.2       The REIT shall not directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except the Obligations and other Borrower Debt.

                 8.5.3       The REIT shall not directly or indirectly create,
incur, assume or permit to exist any Lien (other than Permitted Liens) on or
with respect to any of its Property or assets.

                 8.5.4       The REIT will not directly or indirectly convey,
sell, transfer, assign, pledge or otherwise encumber or dispose of any of its
partnership interests in Borrower so as to reduce its interest in Borrower to
less than 60%.

          8.6      Restrictions on Indebtedness. Except with the prior written
consent of Requisite Lenders, the Borrower will not create, incur, assume,
guarantee or become or remain liable, contingently or otherwise, with respect to
any Indebtedness described in any one or more of the following paragraphs:

           (a)      Indebtedness that creates a violation of Sections 9.4, 9.5,
9.6 or 9.7;


           (b)      Indebtedness that, when counted as an Investment pursuant to
clause (iii) of the definition of Investment, creates a violation of Section
9.10;


           (c)      Indebtedness that is prohibited by the terms of the
Unsecured Term Notes; or


           (d)      If the terms of such Indebtedness include financial
covenants, such covenants are determined by the Agent, in its sole discretion,
to be more stringent than the covenants set forth in Article IX.


          8.7       Construction Projects. Borrower shall not commence
construction of any Construction Project if the addition of the budgeted project
costs for such project to the CIP Budget Amount would result in a violation of
Section 9.10.

          8.8      Discontinuity in Management. In the event that during any
period of twelve (12) consecutive months any three of the five Executive
Officers shall cease to be active on a full time, continuous basis in the senior
management of Borrower and the REIT ("Discontinuity in Management"), Borrower
shall have up to one hundred eighty (180) days to obtain the approval of
Requisite Lenders to additional executives, such that the remaining and new
management executives, as a group, have substantial and sufficient knowledge,
experience and capabilities in the management of a publicly-held company engaged
in the operation of a multi-asset real estate business of the type engaged in by
Borrower. In the event Borrower shall fail to obtain approval of Requisite
Lenders as aforesaid within said 180-day period, then Borrower shall, at the
election and upon the demand of Requisite Lenders, pay in full all Obligations
under the Loan Documents not later than sixty (60) days after the end of such
180-day period. Any Lender which abstains or otherwise fails to respond to any
request by Borrower for approval under this Section 8.8 within ten (10) Business
Days shall be counted among the Requisite Lenders approving the proposed
additional executives.

ARTICLE IX

FINANCIAL COVENANTS

          Borrower covenants and agrees that, on and after the date of this
Agreement and until payment in full of all the Obligations and the termination
of this Agreement:

           9.1.      Value of All Unencumbered Properties. The Borrower will not
at any time permit the Value of All Unencumbered Properties to be less than one
hundred seventy five percent (175%) of the outstanding balance of Unsecured
Indebtedness.

           9.2.      Minimum Debt Service Coverage. The Borrower will not at any
time permit the outstanding principal amount of the Unsecured Indebtedness to
exceed an amount such that: (a) the Unencumbered Net Operating Income, divided
by (b) Pro Forma Unsecured Debt Service Charges would be less than 1.5 for any
Fiscal Quarter.

          9.3      Minimum Fair Market Net Worth. Borrower will maintain a Fair
Market Net Worth of not less than Four Hundred Thirty-One Million Dollars
($431,000,000) plus seventy-five percent (75%) of Net Offering Proceeds received
by Borrower after July 31, 2002.

          9.4      Total Liabilities to Adjusted Asset Value Ratio. Borrower
will not at any time permit its Total Liabilities to exceed fifty-five percent
(55%) of Adjusted Asset Value.

           9.5      Maximum Secured Borrower Debt. The Secured Borrower Debt
shall not exceed thirty-five percent (35%) of Adjusted Asset Value.

           9.6      Operating Cash Flow to Debt Service Ratio. The ratio of
Operating Cash Flow to Debt Service shall not be less than 2.0:1 for any Fiscal
Quarter.

           9.7      EBITDA to Fixed Charges Ratio. The ratio of EBITDA to Fixed
Charges shall not be less than 1.75:1 for any Fiscal Quarter.

           9.8      Aggregate Occupancy Rate. The Aggregate Occupancy Rate of
the Unencumbered Properties shall not be less than ninety percent (90%).

           9.9      Distributions.

                 9.9.1      Subject to Section 9.9.2, aggregate distributions to
common shareholders of the REIT and all partners of Borrower holding common
units other than the REIT shall not exceed the lesser of (i) ninety percent
(90%) of Funds From Operations for any Fiscal Year or (ii) one hundred percent
(100%) of Funds From Operations for more than two (2) consecutive Fiscal
Quarters. For purposes of this Section 9.9, the term "distributions" shall mean
and include all dividends and other distributions to, and the repurchase of
stock or partnership interests from, the holder of any equity interests in
Borrower or the REIT.

           9.9.2      Aggregate distributions during the continuance of any
Event of Default shall not exceed the lesser of (i) the aggregate amount
permitted to be made during the continuance thereof under Section 9.9.1, and
(ii) the minimum amount that the REIT must distribute to its shareholders in
order to maintain compliance with Section 7.11. If the Loans are not paid in
full on the Termination Date, no distributions shall be made thereafter except
to the extent expressly authorized in advance by Agent.

          9.10      Permitted Investments. In addition to Investments in cash
and Cash Equivalents, Premium Centers and Other Retail Centers, Borrower may
make Permitted Investments, so long as (i) the aggregate amount of all Permitted
Investments does not exceed, at any time, thirty percent (30%) of Adjusted Asset
Value, and (ii) the aggregate amount of each of the following categories of
Permitted Investments does not exceed the specified percentage of Adjusted Asset
Value, in each case as of the date made:



Permitted Investment

Development (measured by the CIP Budget Amount):

Foreign Investments:

Internet Investments: Maximum
Percentage of
Adjusted Asset Value

        15%

        15%

        10%


          9.11      Repurchase of Equity Interests . The aggregate payments to
repurchase, redeem or retire any common or preferred shares of the REIT, any
common or preferred partnership units of Borrower or any other type of equity
interests in Borrower or the REIT shall not exceed One Hundred Million Dollars
($100,000,000) during any Fiscal Year and no such payments shall be made during
the continuance of any Event of Default.

          9.12      Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter,
provided, however that each of the foregoing ratios and financial requirements
which is affected by an increase in the outstanding balance of the Indebtedness
under the Revolving Facility or by the sale or encumbrance of a Portfolio
Property shall also be recalculated as of the time of such event. For purposes
of determining compliance with Section 9.6, the period covered thereby shall be
the immediately preceding Fiscal Quarter.

ARTICLE X

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

           10.1      Events of Default. Each of the following occurrences shall
constitute an Event of Default under this Agreement:

                 10.1.1      Failure to Make Payments When Due. Borrower shall
fail to pay (i) any amount due on the Termination Date, (ii) any principal when
due, or (iii) any interest on any Loan, or any fee or other amount payable under
any Loan Documents, within five (5) days after the same becomes due.

                 10.1.2      REIT and Financial Covenants. Borrower or the REIT
shall breach any covenant set forth in Section 7.11 or in Article IX (excluding
Section 9.8).

                 10.1.3      Aggregate Occupancy Rate. Borrower shall fail to
satisfy the financial covenant regarding the Aggregate Occupancy Rate set forth
in Section 9.8 and such failure shall continue for sixty (60) days.

                 10.1.4      Other Defaults. Borrower or the REIT shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on Borrower or the REIT under this Agreement or under any of the other
Loan Documents (other than as described in any other provision of this Section
10.1), and with respect to agreements, covenants or obligations for which no
time period for performance is otherwise provided, such failure shall continue
for fifteen (15) days after Borrower or the REIT knew of such failure (or such
lesser period of time as is mandated by applicable Requirements of Law);
provided, however, if such failure is capable of cure but is not capable of cure
within such fifteen (15) day period, then if Borrower promptly undertakes action
to cure such failure and thereafter diligently prosecutes such cure to
completion within forty-five (45) days after Borrower or the REIT knew of such
failure, then Borrower shall not be in default hereunder.

                 10.1.5      Breach of Representation or Warranty. Any
representation or warranty made or deemed made by Borrower or the REIT to Agent
or any Lender herein or in any of the other Loan Documents or in any statement,
certificate or financial statements at any time given by Borrower pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made.

                 10.1.6      Default as to Other Indebtedness. (i) Borrower, the
REIT or any Unconsolidated Affiliate unless such occurrence with respect to such
Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) shall have (A) failed to pay when due (beyond any applicable grace
period), any amount in respect of any Indebtedness (other than Nonrecourse
Indebtedness) of such party other than the Obligations if the aggregate amount
of such other Indebtedness is Twenty Million Dollars ($20,000,000) or more; or
(B) otherwise defaulted (beyond any applicable grace period) under any
Indebtedness of such party other than the Obligations if (1) the aggregate
amount of such other Indebtedness is Twenty Million Dollars ($20,000,000) or
more, and (2) the holder of such Indebtedness has accelerated such Indebtedness;
or (ii) any such other Indebtedness shall have otherwise become payable, or be
required to be purchased or redeemed, prior to its scheduled maturity; or
(iii) the holder(s) of any Lien, in any amount, commence foreclosure of such
Lien upon any Property having an aggregate value in excess of Twenty Million
Dollars ($20,000,000); or (iv) any "Event of Default" shall exist under the
Unsecured Term Note Indenture, or (v) any "Event of Default" shall exist under
the Revolving Credit Agreement.

                 10.1.7      Involuntary Bankruptcy; Appointment of Receiver,
Etc.

           (a)      An involuntary case shall be commenced against the REIT,
Borrower or any Unconsolidated Affiliate (unless such occurrence with respect to
such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) , and the petition shall not be dismissed within sixty (60) days after
commencement of the case, or a court having jurisdiction shall enter a decree or
order for relief in respect of any such Person in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or


           (b)      A decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the REIT, Borrower or any
Unconsolidated Affiliate (unless such occurrence with respect to such
Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower), or over all or a substantial part of the property of any such Person,
shall be entered; or an interim receiver, trustee or other custodian of any such
Person or of all or a substantial part of the property of any such Person, shall
be appointed or a warrant of attachment, execution or similar process against
any substantial part of the property of any such Person, shall be issued and any
such event shall not be stayed, vacated, dismissed, bonded or discharged within
sixty (60) days of entry, appointment or issuance.


                 10.1.8       Voluntary Bankruptcy; Appointment of Receiver,
Etc. The REIT, Borrower, or any Unconsolidated Affiliate (unless such occurrence
with respect to such Unconsolidated Affiliate will not result in a Material
Adverse Effect on Borrower) shall have an order for relief entered with respect
to it or commence a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or shall consent to the entry
of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking of possession by a receiver, trustee or other
custodian for all or a substantial part of its property; any such Person shall
make any assignment for the benefit of creditors or shall be unable or fail, or
admit in writing its inability, to pay its debts as such debts become due; or
the general partner (or Person(s) serving in a similar capacity) of Borrower or
the REIT's Board of Directors (or any committee thereof) adopts any resolution
or otherwise authorizes any action to approve any of the foregoing.

                 10.1.9       Judgments and Attachments. (i) Any money judgment
(other than a money judgment covered by insurance but only if the insurer has
admitted liability with respect to such money judgment), writ or warrant of
attachment, or similar process involving in any case an amount in excess of One
Million Dollars ($1,000,000) shall be entered or filed against the REIT,
Borrower, or any Unconsolidated Affiliate (unless such occurrence with respect
to such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) or their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days, or (ii) any judgment or
order of any court or administrative agency awarding material damages shall be
entered against any such Person in any action under the Federal securities laws
seeking rescission of the purchase or sale of, or for damages arising from the
purchase or sale of, any Securities, such judgment or order shall have become
final after exhaustion of all available appellate remedies and, in Agent's
judgment, the payment of such judgment or order would have a Material Adverse
Effect on such Person.

                 10.1.10       Dissolution. Any order, judgment or decree shall
be entered against the REIT, Borrower, or any Unconsolidated Affiliate (unless
such occurrence with respect to such Unconsolidated Affiliate will not result in
a Material Adverse Effect on Borrower) decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of thirty (30) days; or the REIT or Borrower shall otherwise dissolve or
cease to exist.

                 10.1.11       Loan Documents; Failure of Subordination. If for
any reason (i) any Loan Document shall cease to be in full force and effect, or
(ii) any Obligation shall be subordinated in right of payment to any other
unsecured liability of the Borrower.

                 10.1.12       ERISA Liabilities. Any Termination Event occurs
which will or is reasonably likely to subject Borrower, the REIT or any ERISA
Affiliate to a liability which Agent reasonably determines will have a Material
Adverse Effect on Borrower or the REIT, or the plan administrator of any Benefit
Plan applies for approval under Section 412(d) of the Internal Revenue Code for
a waiver of the minimum funding standards of Section 412(a) of the Internal
Revenue Code and Agent reasonably determines that the business hardship upon
which the Section 412(d) waiver was based will or would reasonably be
anticipated to subject Borrower or the REIT to a liability which Agent
determines will have a Material Adverse Effect on Borrower or the REIT.

                 10.1.13       Environmental Liabilities. Borrower, the REIT or
any Subsidiary or Unconsolidated Affiliate (unless such occurrence with respect
to such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) becomes subject to any Liabilities and Costs which Agent reasonably
deems to have a Material Adverse Effect on such Person arising out of or related
to the Release at any Property of any Contaminant into the environment, or any
Remedial Action in response thereto, or any other violation of any Environmental
Laws.

                 10.1.14       Solvency; Material Adverse Change. Borrower or
the REIT shall cease to be Solvent, or there shall have occurred any material
adverse change in the business, operations, properties, assets or condition
(financial or otherwise) of Borrower or the REIT.

                        An Event of Default shall be deemed "continuing" until
cured or waived in writing in accordance with Section 12.4.

           10.2      Rights and Remedies.

                10.2.1      Acceleration, Etc. Upon the occurrence of any Event
of Default described in the foregoing Section 10.1.7 or 10.1.8 with respect to
the REIT or Borrower, the unpaid principal amount of and any and all accrued
interest on the Loans shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentment, demand or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate or notice of acceleration), all of which are
hereby expressly waived by Borrower; and upon the occurrence and during the
continuance of any other Event of Default, Agent shall, at the request, or may,
with the consent of Requisite Lenders, by written notice to Borrower,  declare
the unpaid principal amount of, any and all accrued and unpaid interest on the
Loans and all of the other Obligations to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and without presentment, demand, or protest or other
requirements of any kind (including without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and of acceleration), all of which are hereby expressly waived by Borrower.
Without limiting Agent's authority hereunder, on or after the Termination Date,
Agent shall, at the request, or may, with the consent, of Requisite Lenders
exercise any or all rights and remedies under the Loan Documents or applicable
law. Upon the occurrence of and during the continuance of an Event of Default,
Agent shall be entitled to request and receive, by or through Borrower or
appropriate legal process, any and all information concerning the REIT, Borrower
or any property of any of them, which is reasonably available to or obtainable
by Borrower.

                10.2.2      Waiver of Demand. Demand, presentment, protest and
notice of nonpayment are hereby waived by Borrower. Borrower also waives, to the
extent permitted by law, the benefit of all exemption laws.

                10.2.3      Waivers, Amendments and Remedies. No delay or
omission of Agent or Lenders to exercise any right under any Loan Document shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by Agent after obtaining written approval thereof or the signature
thereon of those Lenders required to approve such waiver, amendment or other
variation, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to Agent and Lenders until the Obligations
have been paid in full, and this Agreement has been terminated.

          10.3      Rescission. If at any time after acceleration of the
maturity of the Loans, Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Unmatured Events of Default (other than nonpayment
of principal of and accrued interest on the Loans due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 12.4,
then by written notice to Borrower, Requisite Lenders may elect, in their sole
discretion, to rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Unmatured Event of
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind Lenders to a decision which may
be made at the election of Requisite Lenders; they are not intended to benefit
Borrower and do not give Borrower the right to require Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met.

ARTICLE XI

AGENCY PROVISIONS

           11.1      Appointment.

                11.1.1       Each Lender hereby (i) designates and appoints
Wachovia as Agent of such Lender under this Agreement and the Loan Documents,
(ii) authorizes and directs Agent to enter into the Loan Documents other than
this Agreement for the benefit of Lenders, and (iii) authorizes Agent to take
such action on its behalf under the provisions of this Agreement and the Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto, subject to
the limitations referred to in Sections 11.10.1 and 11.10.2. Agent agrees to act
as such on the express conditions contained in this Article XI.

                11.1.2       The provisions of this Article XI are solely for
the benefit of Agent and Lenders, and Borrower shall not have any rights to rely
on or enforce any of the provisions hereof (other than as expressly set forth in
Sections 11.3 and 11.9, provided, however, that the foregoing shall in no way
limit Borrower's obligations under this Article XI. In performing its functions
and duties under this Agreement, Agent shall act solely as Agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrower or any other Person.

          11.2      Nature of Duties. Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents. Subject to the provisions of Sections 11.5 and 11.7, Agent shall
administer the Loans in the same manner as it administers its own loans.
Promptly following the effectiveness of this Agreement, Agent shall send to each
Lender its originally executed Note and the executed original, to the extent the
same are available in sufficient numbers, of each other Loan Document other than
the Notes in favor of other Lenders. Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Loan Documents, expressed or implied, is intended or
shall be construed to impose upon Agent any obligation in respect of this
Agreement or any of the Loan Documents except as expressly set forth herein or
therein. Each Lender shall make its own independent investigation of the
financial condition and affairs of the REIT, Borrower and each Portfolio
Property in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the REIT
and Borrower, and, except as specifically provided herein, Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the Closing Date or at any time or
times thereafter.

          11.3      Loan Disbursement. Not later than 1:00 P.M. (Eastern time)
on the Closing Date, each Lender shall make available to Agent (or the funding
bank or entity designated by Agent), the amount of such Lender's Pro Rata Share
of the Loans in immediately available funds. Unless Agent shall have been
notified by any Lender prior to such time for funding that such Lender does not
intend to make available to Agent such Lender's Pro Rata Share of the Loans,
Agent may assume that such Lender has made such amount available to Agent. In
any case where a Lender does not for any reason make available to Agent such
Lender's Pro Rata Share of the Loans, Agent, in its sole discretion, may, but
shall not be obligated to, fund to Borrower such Lender's Pro Rata Share of the
Loans. If the amount so funded by Agent is not in fact made available to Agent
by the responsible Lender, then Borrower agrees to repay to Agent such amount,
together with interest thereon at the Base Rate for each day from the date such
amount is made available to Borrower until the date such amount is repaid to
Agent, not later than three (3) Business Days following Agent's demand to
Borrower that such repayment be made. In addition, such Lender agrees to pay to
Agent forthwith on demand such corresponding amount, together with interest
thereon at the Federal Funds Rate. If such Lender shall pay to Agent such
corresponding amount, such amount so paid shall constitute such Lender's Pro
Rata Share of the Loans, and if both such Lender and Borrower shall have paid
and repaid, respectively, such corresponding amount, Agent shall promptly return
to Borrower such corresponding amount in same day funds; interest paid by
Borrower in respect of such corresponding amount shall be prorated, as of the
date of payment thereof by such Lender to Agent. In the event that Agent shall
not have funded such Lender's Pro Rata Share under this Section 11.3.1, then
Borrower shall not be obligated to accept a late funding of such Lender's Pro
Rata Share if such funding is made more than two (2) Business Days following the
Closing Date. If Borrower declines to accept such delinquent funding, Agent
shall promptly return to such Lender the amount of such funding. Nothing in this
Section 11.3 shall alter the respective rights and obligations of the parties
hereunder in respect of a Defaulting Lender.

           11.4      Distribution and Apportionment of Payments.

                 Subject to Section 11.4.2, payments actually received by Agent
for the account of Lenders shall be paid to them promptly after receipt thereof
by Agent, but in any event within two (2) Business Days, provided that Agent
shall pay to Lenders interest thereon, at the lesser of (i) Federal Funds Rate
and (ii) the rate of interest applicable to such Loans, from the Business Day
following receipt of such funds by Agent until such funds are paid in
immediately available funds to Lenders. Subject to Section 11.4.2, all payments
of principal and interest in respect of outstanding Loans, all payments of the
fees described in this Agreement, and all payments in respect of any other
Obligations shall be allocated among such of Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein.
Agent shall promptly distribute, but in any event within two (2) Business Days,
to each Lender at its primary address set forth on the appropriate signature
page hereof or on the Assignment and Assumption, or at such other address as a
Lender may request in writing, such funds as it may be entitled to receive,
provided that Agent shall in any event not be bound to inquire into or determine
the validity, scope or priority of any interest or entitlement of any Lender and
may suspend all payments and seek appropriate relief (including, without
limitation, instructions from Requisite Lenders or all Lenders, as applicable,
or an action in the nature of interpleader) in the event of any doubt or dispute
as to any apportionment or distribution contemplated hereby. The order of
priority herein is set forth solely to determine the rights and priorities of
Lenders as among themselves and may at any time or from time to time be changed
by Lenders as they may elect, in writing in accordance with Section 12.4,
without necessity of notice to or consent of or approval by Borrower or any
other Person. All payments or other sums received by Agent for the account of
Lenders shall not constitute property or assets of Agent and shall be held by
Agent, solely in its capacity as agent for itself and the other Lenders, subject
to the Loan Documents.

          11.5      Rights, Exculpation, Etc. Neither Agent, any Affiliate of
Agent, nor any of their respective officers, directors, employees, agents,
attorneys or consultants, shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that Agent shall be liable for its gross
negligence or willful misconduct. In the absence of gross negligence or willful
misconduct, Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith pursuant to Section 11.4, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Person to whom payment was due, but not made,
shall be to recover from the recipients of such payments any payment in excess
of the amount to which they are determined to have been entitled. Agent shall
not be responsible to any Lender for any recitals, statements, representations
or warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any of the
other Loan Documents, or any of the transactions contemplated hereby and
thereby; or for the financial condition of the REIT, Borrower or any of their
Affiliates. Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or the financial condition of the
REIT, Borrower or any of their Affiliates, or the existence or possible
existence of any Unmatured Event of Default or Event of Default.

          11.6      Reliance. Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents, telecopies or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for
Borrower), independent public accountant and other experts selected by it.

          11.7      Indemnification. To the extent that Agent is not reimbursed
and indemnified by Borrower, Lenders will reimburse, within ten (10) Business
Days after notice from Agent, and indemnify and defend Agent for and against any
and all Liabilities and Costs (other than losses in the collection of principal
and interest on the Loans which losses shall be shared among all Lenders
including the Agent as provided in Sections 11.4 and 11.13) which may be imposed
on, incurred by, or asserted against it in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by Agent or under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share; provided that no Lender shall be
liable for any portion of such Liabilities and Costs resulting from Agent's
gross negligence or willful misconduct or in respect of normal administrative
costs and expenses incurred by Agent (prior to any Event of Default or any
Unmatured Event of Default) in connection with its performance of administrative
duties under this Agreement and the other Loan Documents. The obligations of
Lenders under this Section 11.7 shall survive the payment in full of all
Obligations and the termination of this Agreement. In the event that after
payment and distribution of any amount by Agent to Lenders, any Lender or third
party, including Borrower, any creditor of Borrower or a trustee in bankruptcy,
recovers from Agent any amount found to have been wrongfully paid to Agent or
disbursed by Agent to Lenders, then Lenders, in proportion to their respective
Pro Rata Shares, shall reimburse Agent for all such amounts. Notwithstanding the
foregoing, Agent shall not be obligated to advance Liabilities and Costs and may
require the deposit by each Lender of its Pro Rata Share of any material
Liabilities and Costs anticipated by Agent before they are incurred or made
payable.

          11.8      Agent Individually. With respect to its Pro Rata Share of
the Loans, Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms "Lenders", "Requisite
Lenders" or any similar terms may include Agent in its individual capacity as a
Lender or one of the Requisite Lenders. Agent and any Lender and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with Borrower or any of its Affiliates as if it
were not acting as Agent or Lender pursuant hereto.

           11.9      Successor Agent; Resignation of Agent; Removal of Agent.

                 11.9.1       Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30)
Business Days, prior written notice to Lenders and Borrower, and shall
automatically cease to be Agent hereunder in the event a petition in bankruptcy
shall be filed by or against Agent or the Federal Deposit Insurance Corporation
or any other Governmental Authority shall assume control of Agent or Agent's
interests under the Facility. Further, Lenders whose aggregate Loans constitute
at least sixty-six and two-thirds percent (66-2/3%) of the Loans of all Lenders
excluding the Agent may remove Agent for cause at any time by giving at least
thirty (30) Business Days’ prior written notice to Agent, Borrower and all other
Lenders. If Agent enters into one or more assignments pursuant to Section 11.12
having the effect of reducing its Loans to less than $20,000,000 then any Lender
whose Loans exceed that of Agent may remove Agent by notice given within thirty
(30) days after such Lender receives notice of the assignments which reduce the
Agent’s Loans below such level. Such resignation or removal shall take effect
upon the acceptance by a successor Agent appointed pursuant to Section 11.9.2 or
11.9.3.

                 11.9.2       Upon any such notice of resignation by or removal
of Agent, Requisite Lenders shall appoint a successor Agent with the consent of
Borrower, which consent shall not be unreasonably withheld or delayed and which
consent shall not be required if there shall then exist any Event of Default.
Any successor Agent must be a bank (i) the senior debt obligations of which (or
such bank's parent's senior unsecured debt obligations) are rated not less than
BBB by one of the Rating Agencies and (ii) which has total assets in excess of
Ten Billion Dollars ($10,000,000,000).

                 11.9.3       If a successor Agent shall not have been so
appointed within said thirty (30) Business Day period, the retiring or removed
Agent, shall then appoint a successor Agent who shall meet the requirements
described in Section 11.9.2 and who shall serve as Agent until such time, if
any, as Requisite Lenders, appoint a successor Agent as provided above.

           11.10     Consent and Approvals.

                 11.10.1       Each of the following shall require the approval
or consent of Requisite Lenders:

           (a)     Consent to Fundamental Changes (Section 8.1);


           (b)      Consent to Indebtedness that is otherwise prohibited
(Section 8.6);


           (c)      Approval of additional executives upon a Discontinuity in
Management (Section 8.8);


           (d)      Acceleration following an Event of Default (Section 10.2.1)
or rescission of such acceleration (Section 10.3);


           (e)      Approval of the exercise of rights and remedies under the
Loan Documents following an Event of Default (Section 10.2.1);


           (f)      Appointment of a successor Agent (Section 11.9);


           (g)      Except as referred to in Section 11.10.2 or 11.11.1,
approval of any amendment, modification or termination of this Agreement, or
waiver of any provision herein (Section 12.4).


                 11.10.2      Each amendment, modification or waiver
specifically enumerated in Section 12.4.1 shall require the consent of all
Lenders.

                 11.10.3      In addition to the required consents or approvals
referred to in Section 11.10.1, Agent may at any time request instructions from
Requisite Lenders with respect to any actions or approvals which, by the terms
of this Agreement or of any of the Loan Documents, Agent is permitted or
required to take or to grant without instructions from any Lenders, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from taking any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from Requisite Lenders. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of Requisite
Lenders or, where applicable, all Lenders. Agent shall promptly notify each
Lender at any time that the Requisite Lenders have instructed Agent to act or
refrain from acting pursuant to this Section 11.10.3.

                 11.10.4      Each Lender agrees that any action taken by Agent
at the direction or with the consent of Requisite Lenders in accordance with the
provisions of this Agreement or any Loan Document, and the exercise by Agent at
the direction or with the consent of Requisite Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders, except for actions
specifically requiring the approval of all Lenders. All communications from
Agent to Lenders requesting Lenders' determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or thing as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or thing may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Agent by Borrower in respect of the matter or issue to be resolved, and (iv) may
include Agent's recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days (the "Lender Reply Period"). Unless a Lender shall give written
notice to Agent that it objects to the recommendation or determination of Agent
(together with a written explanation of the reasons behind such objection)
within the Lender Reply Period, such Lender shall be deemed to have approved of
or consented to such recommendation or determination. With respect to decisions
requiring the approval of Requisite Lenders or all Lenders, Agent shall submit
its recommendation or determination for approval of or consent to such
recommendation or determination to all Lenders and upon receiving the required
approval or consent shall follow the course of action or determination
recommended to Lenders by Agent or such other course of action recommended by
Requisite Lenders, and each non-responding Lender shall be deemed to have
concurred with such recommended course of action.

           11.11      Agency Provisions Relating to Certain Enforcement Actions.

                 11.11.1      Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, to waive the imposition of late fees provided for in Section 2.4.5 up to
a maximum of three (3) times during the term of this Agreement.

                 11.11.2      Should Agent (i) employ counsel for advice or
other representation (whether or not any suit has been or shall be filed) with
respect to any of the Loan Documents, or (ii) commence any proceeding or in any
way seek to enforce its rights or remedies under the Loan Documents, each
Lender, upon demand therefor from time to time, shall contribute its share
(based on its Pro Rata Share) of the reasonable costs and/or expenses of any
such advice or other representation, enforcement or acquisition, including, but
not limited to, fees of receivers, court costs and fees and expenses of
attorneys to the extent not otherwise reimbursed by Borrower; provided that
Agent shall not be entitled to reimbursement of its attorneys' fees and expenses
incurred in connection with the resolution of disputes between Agent and other
Lenders unless Agent shall be the prevailing party in any such dispute. Any loss
of principal and interest resulting from any Event of Default shall be shared by
Lenders in accordance with their respective Pro Rata Shares.

           11.12      Assignments and Participations.

                 11.12.1      Each Lender may assign, to one or more Eligible
Assignees, all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of the Loans owing to it) and
other Loan Documents; provided, however, that (i) each such assignment shall be
of a constant, and not a varying, percentage of the assigning Lender's rights
and obligations under this Agreement and other Loan Documents, and the
assignment shall cover the same percentage of such Lender's Loans, (ii) unless
Agent and Borrower otherwise consent (except that after an Event of Default only
the consent of Agent shall be required), the aggregate amount of the Loans of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than Ten Million Dollars ($10,000,000) and shall be an
integral multiple of One Million Dollars ($1,000,000), (iii) after giving effect
to such assignment, the aggregate amount of the Loans retained by the assigning
Lender shall in no event be less than Twelve Million Dollars ($12,000,000) (iv) 
the parties to each such assignment shall execute and deliver to Agent, for its
approval and acceptance, an Assignment and Assumption, (v) if the assignment is
made prior to an Event of Default, Borrower and Arranger shall each have
approved the identity of the Eligible Assignee, such approval not to be
unreasonably withheld and (vi) during any period when an Event of Default has
occurred and is continuing, assignments to Persons that are not Eligible
Assignees may be made, subject to the reasonable approval of the Arranger. Upon
such execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Assumption, (X) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (Y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement.

                 11.12.2      By executing and delivering an Assignment and
Assumption, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Assumption, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the REIT or Borrower
or the performance or observance by the REIT or Borrower of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Article V or delivered pursuant to Article VI to the
date of such assignment and such other Loan Documents and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes Agent to take such action as Agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

                 11.12.3      Agent shall maintain, at its address referred to
on the counterpart signature pages hereof, a copy of each Assignment and
Assumption delivered to and accepted by it and shall record in the Loan Account
the names and addresses of each Lender and the principal amount of the Loans
owing to, such Lender from time to time. Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Loan Account as a Lender hereunder for
all purposes of this Agreement.

                 11.12.4      Upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an assignee, Agent shall, if such Assignment
and Assumption has been properly completed and is in substantially the form of
Exhibit A, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Loan Account, and (iii) give prompt notice
thereof to Borrower. Upon request, Borrower will execute and deliver to Agent an
appropriate replacement promissory note or replacement promissory notes in favor
of each assignee (and assignor, if such assignor is retaining a portion of its
Loans) reflecting such assignee's (and assigner's) Pro Rata Share(s) of the
Facility. Upon execution and delivery of such replacement promissory notes the
original promissory note or notes evidencing all or a portion of the Loans being
assigned shall be cancelled and returned to Borrower.

                 11.12.5      Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including without limitation all or a portion of the Loans
owing to it) and other Loan Documents; provided, however, that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement and with regard to any and all
payments to be made under this Agreement, and (iv) the holder of any such
participation shall not be entitled to voting rights under this Agreement except
for voting rights with respect to (A) increases in the Facility; (B) extensions
of the Termination Date; and (C) decreases in the interest rates described in
this Agreement. No participant shall be entitled to vote on any matter until the
Lender with which such participant is participating in the Facility and the
Loans confirms such participant's status as a participant hereunder.

                 11.12.6      Borrower will use reasonable efforts to cooperate
with Agent and Lenders in connection with the assignment of interests under this
Agreement or the sale of participations herein.

                 11.12.7      Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section 11.12, any
Lender may at any time and from time to time pledge or assign all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

                 11.12.8      Anything in this Agreement to the contrary
notwithstanding, any Lender may assign all or any portion of its rights and
obligations under this Agreement to another branch or Affiliate of such Lender,
provided that (i) at the time of such assignment such Lender is not a Defaulting
Lender, (ii) such Lender gives Agent and Borrower at least fifteen (15) days'
prior written notice of any such assignment, (iii) the parties to each such
assignment execute and deliver to Agent an Assignment and Assumption, and
(iv) Agent receives from assignor a processing fee of Three Thousand Dollars
($3,000).

                 11.12.9      No assignee of any rights and obligations under
this Agreement shall be permitted to subassign such rights and obligations.

                 11.12.10      No Lender shall be permitted to assign or sell
all or any portion of its rights and obligations under this Agreement to
Borrower or any Affiliate of Borrower.

          11.13      Ratable Sharing. Subject to Sections 11.3 and 11.4, Lenders
agree among themselves that (i) with respect to all amounts received by them
which are applicable to the payment of the Obligations, equitable adjustment
will be made so that, in effect, all such amounts will be shared among them
ratably in accordance with their Pro Rata Shares, whether received by voluntary
payment, by counterclaim or cross action or by the enforcement of any or all of
the Obligations, (ii) if any of them shall by voluntary payment or by the
exercise of any right of counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of the Obligations held by it which is
greater than its Pro Rata Share of the payments on account of the Obligations,
the one receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their Pro Rata Shares; provided,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to that party to
the extent necessary to adjust for such recovery, but without interest except to
the extent the purchasing party is required to pay interest in connection with
such recovery. Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 11.13 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

          11.14      Delivery of Documents. Agent shall as soon as reasonably
practicable distribute to each Lender at its primary address set forth on the
appropriate counterpart signature page hereof, or at such other address as a
Lender may request in writing, (i) all documents to which such Lender is a party
or of which such Lender is a beneficiary set forth in Section 4.1, (ii) all
documents of which Agent receives copies from Borrower pursuant to Section 6.1
(except as provided in Section 6.1.1) and Section 12.6, (iii) all other
documents or information which Agent is required to send to Lenders pursuant to
the terms of this Agreement; (iv) other information or documents received by
Agent at the request of any Lender, and (v) all notices received by Agent
pursuant to Section 6.2. In addition, within fifteen (15) Business Days after
receipt of a request in writing from a Lender for written information or
documents provided by or prepared by Borrower or the REIT, Agent shall deliver
such written information or documents to such requesting Lender if Agent has
possession of such written information or documents in its capacity as Agent or
as a Lender.

          11.15      Notice of Events of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default (other than nonpayment of principal of or interest on the
Loans) unless Agent has received notice in writing from a Lender or Borrower
referring to this Agreement or the other Loan Documents, describing such event
or condition and expressly stating that such notice is a notice of an Unmatured
Event of Default or Event of Default. Should Agent receive such notice of the
occurrence of an Unmatured Event of Default or Event of Default, or should Agent
send Borrower a notice of Unmatured Event of Default or Event of Default, Agent
shall promptly give notice thereof to each Lender.

ARTICLE XII

MISCELLANEOUS

           12.1      Expenses.

                 12.1.1      Generally. Borrower agrees upon demand to pay, or
reimburse Agent for, all of Agent's external audit, legal and investigation
expenses and for all other reasonable out-of-pocket costs and expenses of every
type and nature (including, without limitation, the reasonable fees, expenses
and disbursements of Agent's internal appraisers, environmental advisors or
legal counsel) incurred by Agent at any time (whether prior to, on or after the
date of this Agreement) in connection with (i) its own audit and investigation
of Borrower and the Portfolio Properties provided that prior to an Event of
Default Borrower shall not be required to reimburse expenses for any inspections
of the Portfolio Properties by Agent’s loan officers or other employees which
are made more frequently than annually; (ii) the negotiation, preparation and
execution of this Agreement (including, without limitation, the satisfaction or
attempted satisfaction of any of the conditions set forth in Article IV) and the
other Loan Documents and the making of the Loans; (iii) administration of this
Agreement, the other Loan Documents and the Loans, including, without
limitation, consultation with attorneys in connection therewith; and (iv) the
protection, collection or enforcement of any of the Obligations.

                 12.1.2       After Event of Default. Borrower further agrees to
pay, or reimburse Agent and Lenders, for all reasonable out-of-pocket costs and
expenses, including without limitation reasonable attorneys' fees and
disbursements incurred by Agent or Lenders after the occurrence of an Event of
Default (i) in enforcing any Obligation or exercising or enforcing any other
right or remedy available by reason of such Event of Default; (ii) in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a "work-out" or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to Borrower, the REIT or any Affiliate and related to or
arising out of the transactions contemplated hereby; or (iv) in taking any other
action in or with respect to any suit or proceeding (whether in bankruptcy or
otherwise).

          12.2      Indemnity. Borrower further agrees to defend, protect,
indemnify and hold harmless Agent, each and all of the Lenders, each of their
respective Affiliates and participants and each of the respective officers,
directors, employees, agents, attorneys and consultants (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article IV) of each of the
foregoing (collectively called the "Indemnitees") from and against any and all
Liabilities and Costs imposed on, incurred by, or asserted against such
Indemnitees (whether based on any federal or state laws or other statutory
regulations, including, without limitation, securities and commercial laws and
regulations, under common law or in equity, and based upon contract or
otherwise, including any Liabilities and Costs arising as a result of a
"prohibited transaction" under ERISA to the extent arising from or in connection
with the past, present or future operations of the REIT or Borrower or their
respective predecessors in interest) in any manner relating to or arising out of
this Agreement or the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of and participation in the Loans and
the management of the Loans, or the use or intended use of the proceeds of the
Loans (collectively, the "Indemnified Matters"); provided, however, that
Borrower shall have no obligation to an Indemnitee hereunder with respect to
(i) matters for which such Indemnitee has been compensated pursuant to or for
which an exemption is provided in Section 2.4.7 or any other provision of this
Agreement, (ii) Indemnified Matters to the extent caused by or resulting from
the willful misconduct or gross negligence of that Indemnitee, as determined by
a court of competent jurisdiction, (but the limitation in this clause shall not
limit the indemnification of all other Indemnitees hereunder) and (iii)
Indemnified Matters arising from any dispute among the Lenders not attributable
to the actions or omissions of Borrower or the REIT. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall contribute the maximum portion which it is permitted to
pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.

          12.3      Change in Accounting Principles. Except as otherwise
provided herein, if any changes in accounting principles from those used in the
preparation of the most recent financial statements delivered to Agent pursuant
to the terms hereof are hereinafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and are adopted by the REIT or
Borrower with the agreement of its independent certified public accountants and
such changes result in a change in the method of calculation of any of the
financial covenants, standards or terms found herein, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such changes with the desired result that the criteria for evaluating
the financial condition of the REIT or Borrower shall be the same after such
changes as if such changes had not been made; provided, however, that no change
in GAAP that would affect the method of calculation of any of the financial
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended pursuant to Section 12.4, to so reflect such change
in accounting principles.

          12.4      Amendments and Waivers. (i) No amendment or modification of
any provision of this Agreement shall be effective without the written agreement
of Requisite Lenders (after notice to all Lenders) and Borrower (except for
amendments to Section 11.4.1 which do not require the consent of Borrower), and
(ii) no termination or waiver of any provision of this Agreement, or consent to
any departure by Borrower therefrom (except as expressly provided in Section
11.11.1 with respect to waivers of late fees), shall in any event be effective
without the written concurrence of Requisite Lenders (after notice to all
Lenders), which Requisite Lenders shall have the right to grant or withhold at
their sole discretion, except that:

                 12.4.1       The following amendments, modifications or waivers
shall require the consent of all Lenders:

           (a)     increasing the Facility;


           (b)      changing the principal amount or final maturity of the
Loans;


           (c)      reducing the interest rates applicable to the Loans;


           (d)      reducing the rates on which fees payable pursuant hereto are
determined;


           (e)      forgiving or delaying any amount payable or receivable under
Article II (other than late fees);


           (f)      changing the definition of "Requisite Lenders", "Pro Rata
Shares" or "Event of Default";


           (g)      changing any provision contained in this Section 12.4;


           (h)      releasing any obligor or guarantor under any Loan Document
or amending the Guaranty to reduce the guarantor's liability thereunder;


           (i)      consent to assignment by Borrower of all of its duties and
Obligations hereunder pursuant to Section 12.14; or


           (j)      changing any of the financial covenants set forth in Article
IX or any of the definitions used in the computation of such covenants or
waiving any failure of the Borrower to comply with any one of such covenants for
two or more consecutive Fiscal Quarters.


                 12.4.2      No amendment, modification, termination or waiver
of any provision of Article XI or any other provision referring to Agent shall
be effective without the written concurrence of Agent, but only if such
amendment, modification, termination or waiver alters the obligations or rights
of Agent.

                 12.4.3      In the event that the Revolving Credit Agreement is
amended so as to change covenants or definitions which are currently the same in
this Agreement, then the Borrower and each Lender hereunder that is also a
Lender under the Revolving Credit Agreement and that consented to the amendment
to the Revolving Credit Agreement shall also consent to an amendment of this
Agreement so that applicable provisions hereof shall continue to be the same as
the provisions that were amended in the Revolving Credit Agreement. This Section
shall not be applicable to any provisions such as loan amounts, interest rates
or maturity dates which are not currently the same in this Agreement and in the
Revolving Credit Agreement.

Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Borrower
in any case shall entitle Borrower to any other further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 12.4 shall be binding on
each assignee, transferee or recipient of Agent's or any Lender's rights and
obligations under this Agreement or the Loans at the time outstanding.

          12.5      Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default or Unmatured Event of Default if
such action is taken or condition exists, and if a particular action or
condition is expressly permitted under any covenant, unless expressly limited to
such covenant, the fact that it would not be permitted under the general
provisions of another covenant shall not constitute an Event of Default or
Unmatured Event of Default if such action is taken or condition exists.

          12.6      Notices and Delivery. Unless otherwise specifically provided
herein, any consent, notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied or sent
by courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy (or
on the next Business Day if such telecopy is received on a non-Business Day or
after 5:00 p.m. (at the office of the recipient) on a Business Day) or four (4)
Business Days after deposit in the United States mail (registered or certified,
with postage prepaid and properly addressed). Notices to Agent pursuant to
Article II shall not be effective until received by Agent. For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section 12.6) shall be as set forth below each
party's name on the signature pages hereof, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties. All deliveries to be made to Agent for distribution to the
Lenders shall be made to Agent at the addresses specified for notice on the
signature page hereto and in addition, a sufficient number of copies of each
such delivery shall be delivered to Agent for delivery to each Lender at the
address specified for deliveries on the signature page hereto or such other
address as may be designated by Agent in a written notice.

          12.7      Survival of Warranties, Indemnities and Agreements. All
agreements, representations, warranties and indemnities made or given herein
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Loans hereunder and such
indemnities shall survive termination hereof.

          12.8      Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of Agent or any Lender in the exercise of any
power, right or privilege under any of the Loan Documents shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege. All rights and remedies existing under the Loan
Documents are cumulative to and not exclusive of any rights or remedies
otherwise available.

          12.9      Setoff; Payments Set Aside. Borrower hereby grants to each
Lender, a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to such Lender hereunder, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
such Lender or in transit to it. At any time, without demand or notice (any such
notice being expressly waived by Borrower), any Lender may, WITH THE PRIOR
APPROVAL OF THE AGENT (which approval will not be unreasonably withheld), setoff
the same or any part thereof and apply the same to any liability or obligation
of Borrower hereunder even though unmatured and regardless of the adequacy of
any other remedies to collect or collateral securing the Obligations. To the
extent that Borrower makes a payment or payments to Agent or the Lenders or
Agent or the Lenders exercise their rights of setoff, and such payment or
payments or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligation or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

          12.10      Severability. In case any provision in or obligation under
this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby,
provided, however, that if the rates of interest or any other amount payable
hereunder, or the collectibility thereof, are declared to be or become invalid,
illegal or unenforceable, Lenders' obligations to make Loans shall not be
enforceable.

          12.11      Heading. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

          12.12      Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).

          12.13      Limitation of Liability. To the extent permitted by
applicable law, no claim may be made by Borrower, any Lender or any other Person
against Agent, Co-Agent or any Lender, or the affiliates, directors, officers,
employees, attorneys or agents of any of them, for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and Borrower and each Lender hereby waive, release and
agree not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

          12.14      Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and permitted assigns of Agent and Lenders. The terms and
provisions of this Agreement shall inure to the benefit of any assignee or
transferee of the Loans and the rights and obligations of Lenders under this
Agreement, and in the event of such transfer or assignment, the rights and
privileges herein conferred upon Agent and Lenders shall automatically extend to
and be vested in such transferee or assignee, all subject to the terms and
conditions hereof. Borrower's rights or any interest therein hereunder, and
Borrower's duties and Obligations hereunder, shall not be assigned without the
consent of all Lenders.

          12.15      Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial and Certain Damage Claims. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
BORROWER WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE, AND
ALL JUDICIAL PROCEEDINGS BROUGHT BY BORROWER WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE, BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION HAVING SITUS WITHIN THE STATE AND COUNTY OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER ACCEPTS, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL
JUDGMENT RENDERED THEREBY FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE.
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS NOTICE ADDRESS
SPECIFIED ON THE SIGNATURE PAGES HEREOF. BORROWER, AGENT AND LENDERS EACH
IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET
FORTH ABOVE. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO
BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. THE
BORROWER, THE AGENT AND EACH LENDER HEREBY MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY
LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT
AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR LENDERS TO MAKE THE LOANS.

          12.16      Counterparts; Effectiveness; Inconsistencies. This
Agreement and any amendments, waivers, consents or supplements may be executed
in counterparts, each of which when so executed and delivered shall be deemed an
original, but all such together shall constitute but one and the same
instrument. This Agreement shall become effective when Borrower, the initial
Lenders and Agent have duly executed and delivered execution pages of this
Agreement to each other (delivery by Borrower to Lenders and by any Lender to
Borrower and any other Lender being deemed to have been made by delivery to
Agent). This Agreement and each of the other Loan Documents shall be construed
to the extent reasonable to be consistent one with the other, but to the extent
that the terms and conditions of this Agreement are actually and directly
inconsistent with the terms and conditions of any other Loan Document, this
Agreement shall govern.

          12.17      Construction. The parties acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

          12.18      Obligations Unsecured. It is the intent of the parties that
the Obligations shall constitute unsecured obligations of Borrower. Neither the
restrictions and prohibitions set forth herein with respect to the creation,
incurrence, assumption or existence of any Lien on any Property of Borrower or
any other Person, nor those set forth in any other Loan Document, are intended
to create or constitute a Lien of any nature upon any Property of Borrower or
any other Person, and no such restriction or prohibition shall be deemed to
constitute any such Lien. This Section 12.18 shall not be deemed to prevent the
Agent or any Lender from obtaining a Lien as security for the Obligations at any
time hereafter pursuant to a mutual agreement among the parties hereto expressly
providing for such Lien or during the continuance of any Event of Default.

          12.19      Replacement of Loan Notes. Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of its
Loan Note or any other security document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of such Loan Note or other security document, Borrower will issue, in lieu
thereof, a replacement Loan Note or other security document in the same
principal amount thereof and otherwise of like tenor. The Lender requesting any
such replacement Loan Note shall agree to indemnify and hold harmless Borrower
from any loss or liability arising from any claims made upon the cancelled Loan
Note that was replaced by such replacement Loan Note.

          12.20      Entire Agreement. This Agreement, taken together with all
of the other Loan Documents and all certificates and other documents delivered
by Borrower to Agent (including documents incorporating separate agreements
relating to the payment of fees), embodies the entire agreement and supersede
all prior agreements, written and oral, relating to the subject matter hereof.

          IN WITNESS WHEREOF, this Term Loan Agreement has been duly executed on
the date set forth above.

BORROWER: CPG PARTNERS, L.P., a Delaware limited
partnership


By:      CHELSEA PROPERTY GROUP, INC., a
             Maryland corporation, its general partner


        By                                   
            Its                                   


ADDRESS FOR NOTICE AND DELIVERY:

103 Eisenhower Parkway
Roseland, NJ 07068
Attn: Michael J. Clarke,
           Chief Financial Officer
Tel:     (973)228-6111
Fax:     (973)228-1694


AGENT/LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION


By                                                   
Printed Name                                  
Title                                        


ADDRESS FOR NOTICE AND DELIVERY:

Wachovia Bank, National Association
301 South College Street
Charlotte, NC 28288-0712
Attn: David B. Hoagland

Telephone: (704) 374-4809
Telecopy: (704) 383-6205

Loan Commitment: $100,000,000
Pro Rata Share: 100%

LIBOR OFFICE:

Wachovia Bank, National Association
301 South College Street
Charlotte, NC 28288


EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

           THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is dated
as of ____________, 200_, between ____________________ ("Assignor") and
____________________ ("Assignee").

RECITALS:

           A.      Assignor is a Lender under the Term Loan Agreement dated as
of July 31, 2003 (as from time to time amended, supplemented or restated, the
"Term Loan Agreement"), by and among CPG Partners, L.P., a Delaware limited
partnership ("Borrower"), the persons named therein as Lenders and such other
Persons as may become Lenders in accordance with the terms of the Term Loan
Agreement, and Wachovia Bank, National Association, as Agent ("Agent").
(Capitalized terms used in this Agreement without definition have the same
meanings as in the Term Loan Agreement.)

           B.      Assignor desires to assign to Assignee, and Assignee desires
to accept and assume, [a portion of] the rights and obligations of Assignor
under the Term Loan Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties hereto agree as follows:

           1.      Assignment.

                 (a)      Effective on the Assignment Effective Date (as defined
in Section 3 below), Assignor hereby assigns to Assignee the Assigned Share (as
defined below) of all of Assignor's rights, title, interest and obligations
under the Term Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor's Loans. The Assigned Share of all such
rights, title, interest and obligations is referred to collectively as the
"Assigned Rights and Obligations".

                 (b)      The "Assigned Share" means (a) a $__________ portion
of the Facility on the Assignment Effective Date, and (b) the aggregate amount
of all Loans outstanding under the Term Loan Agreement on the Assignment
Effective Date that is attributable to the percentage of the Facility
represented by the Assigned Share. The Pro Rata Share represented by the
Assigned Share, and the Pro Rata Share, if any, retained by Assignor, shall be
as specified on the signature pages of this Agreement.

           2.      Assumption. Effective on the Assignment Effective Date,
Assignee hereby accepts the foregoing assignment of, and hereby assumes from
Assignor, the Assigned Rights and Obligations.

           3.      Effectiveness. This Agreement shall become effective on a
date (the "Assignment Effective Date") selected by Assignor, which shall be on
or as soon as practicable after the execution and delivery of counterparts of
this Agreement by Assignor, Assignee, Agent and Borrower. Assignor shall
promptly notify Assignee, Agent and Borrower in writing of the Assignment
Effective Date.

           4.      Payments on Assignment Effective Date. In consideration of
the assignment by Assignor to and the assumption by Assignee of the Assigned
Rights and Obligations, on the Assignment Effective Date (a) Assignee shall pay
to Assignor such amounts as are specified in any written agreement or exchange
of letters between them, and (b) Assignor shall pay to Agent an assignment
processing fee of $3,000.

           5.      Allocation and Payment of Interest and Fees.

                (a)      Agent shall pay to Assignee all interest that is paid
by or on behalf of Borrower pursuant to the Loan Documents and that is
attributable to the Assigned Rights and Obligations ("Borrower Amounts"), that
accrue on and after the Assignment Effective Date. If Assignor receives or
collects any such Borrower Amounts, Assignor shall promptly pay them to
Assignee.

                (b)      Agent shall pay to Assignor all Borrower Amounts that
accrue before the Assignment Effective Date when and as the same are paid by
Agent to the other Lenders. If Assignee receives or collects any such Borrower
Amounts, Assignee shall promptly pay such amounts to Assignor.

                (c)      Unless specifically assumed by Assignee, Assignor shall
be responsible and liable for all reimbursable Liabilities and Costs and
indemnification obligations which accrue under Section 11.7 of the Term Loan
Agreement prior to the Assignment Effective Date, and such liability shall
survive the Assignment Effective Date.

                (d)      Agent shall not be liable for any allocation or payment
to either Assignor or Assignee subsequently determined to be erroneous, unless
resulting from Agent's wilful misconduct or gross negligence.

           6.      Representations and Warranties.

                (a)      Each of Assignor and Assignee represents and warrants
to the other and to Agent as follows:

           (i)      It has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;


           (ii)      The making and performance of this Agreement and all
documents required to be executed and delivered by it hereunder do not and will
not violate any law or regulation applicable to it;


           (iii)      This Agreement has been duly executed and delivered by it
and constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; and


           (iv)      All approvals, authorizations or other actions by, or
filings with, any governmental authority necessary for the validity or
enforceability of its obligations under this Agreement have been made or
obtained.


                 (b)      Assignor represents and warrants to Assignee that
Assignor owns the Assigned Rights and Obligations free and clear of any lien or
other encumbrance.

                 (c)      Assignee represents and warrants to Assignor as
follows:

           (i)      Assignee has made and shall continue to make its own
independent investigation of the financial condition, affairs and
creditworthiness of Borrower and any other person or entity obligated under the
Loan Documents (collectively, "Credit Parties"); and


           (ii)      Assignee has received copies of the Loan Documents and such
other documents, financial statements and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement.


           7.      No Assignor Responsibility. Assignor makes no representation
or warranty regarding, and assumes no responsibility to Assignee for:

                 (a)      the execution (by any party other than Assignor),
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of the Loan Documents or any representations, warranties, recitals
or statements made in the Loan Documents or in any financial or other written or
oral statement, instrument, report, certificate or any other document made or
furnished or made available by Assignor to Assignee or by or on behalf of any
Credit Party to Assignor or Assignee in connection with the Loan Documents and
the transactions contemplated thereby;

                 (b)      the performance or observance of any of the terms,
covenants or agreements contained in any of the Loan Documents or as to the
existence or possible existence of any Unmatured Event of Default or Event of
Default under the Loan Documents; or

                 (c)      the accuracy or completeness of any information
provided to Assignee, whether by Assignor or by or on behalf of any Credit
Party.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Credit Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

           8.      Assignee Bound By Term Loan Agreement. Effective on the
Assignment Effective Date, Assignee (a) shall be deemed to be a party to the
Term Loan Agreement, (b) agrees to be bound by the Term Loan Agreement to the
same extent as it would have been if it had been an original Lender thereunder,
and (c) agrees to perform in accordance with their respective terms all of the
obligations which are required under the Loan Documents to be performed by it as
a Lender. Assignee appoints and authorizes Agent to take such actions as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.

           9.      Assignor Released From Term Loan Agreement. Effective on the
Assignment Effective Date, Assignor shall be released from the Assigned Rights
and Obligations; provided, however, that Assignor shall retain all of its rights
to indemnification under the Term Loan Agreement and the other Loan Documents
for any events, acts or omissions occurring before the Assignment Effective
Date, and, to the extent not assumed by Assignee, Assignor shall continue to be
responsible for the liabilities and obligations described in Section 5(c) of
this Agreement and bound by the provisions of Section 6.3 of the Term Loan
Agreement.

           10.      New Notes. On or promptly after the Assignment Effective
Date, Borrower, Agent, Assignor and Assignee shall make appropriate arrangements
so that new Loan Notes executed by Borrower, dated the Assignment Effective Date
and in the amount of the [respective] Loan[s] of [Assignor and] Assignee, after
giving effect to this Agreement, are issued to [Assignor and] Assignee, in
exchange for the surrender by Assignor [and Assignee] to Borrower of any
applicable outstanding Loan Note[s], marked "Exchanged".

           11.      General.

                 (a)      No term or provision of this Agreement may be amended,
waived or terminated orally, but only by an instrument signed by the parties
hereto.

                 (b)      This Agreement may be executed in one or more
counterparts. Each set of executed counterparts shall be an original. Executed
counterparts may be delivered by facsimile transmission.

                 (c)      If Assignor has not assigned its entire remaining
Loans to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Term Loan Agreement, assignments
of or participation in all of Assignor's remaining Loans.

                 (d)      This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither Assignor nor Assignee may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
and Agent and Borrower. The preceding sentence shall not limit the right of
Assignee to grant to others a participation in all or part of the Assigned
Rights and obligations subject to the terms of the Term Loan Agreement.

                 (e)      All payments to Assignor or Assignee hereunder shall,
unless otherwise specified by the party entitled thereto, be made in Dollars, in
immediately available funds, and to the address or account specified by the
party to receive such payment. The address of Assignee for notice purposes under
the Term Loan Agreement shall be as specified on the signature pages of this
Agreement.

                 (f)      If any provision of this Agreement is held invalid,
illegal or unenforceable, the remaining provisions hereof will not be affected
or impaired in any way.

                 (g)      Each party shall bear its own expenses in connection
with the preparation and execution of this Agreement.

                 (h)      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

           [12.     Foreign Withholding. On or before the Assignment Effective
Date, Assignee shall comply with the provisions of Section 2.4.9 of the Term
Loan Agreement.]1

____________

1      Include only if Assignee is a foreign institution.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

ASSIGNOR:                                          


By                                         
Printed Name                                         
Title                                         
Pro Rata Share: _____%



ASSIGNOR:                                          


By                                         
Printed Name                                         
Title                                         


ADDRESS FOR NOTICE AND DELIVERY:

Address: _______________________

Attn: _______________________

Telephone: (___) ___-____
Telecopy: (___) ___-____

Pro Rata Share: _____%

LIBOR OFFICE:
Address: _______________________
         _____________________
         _____________________
         _____________________
Attn: _______________________
Telephone: (___)_________________
Telecopy: (___)_________________


ACKNOWLEDGED AND AGREED:

BORROWER:

CPG PARTNERS, L.P., a Delaware limited
partnership
By: Chelsea Property Group, Inc.,
Its general partner


By:______________________________
Its:_____________________________




AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION


By:______________________________
Its:_____________________________


EXHIBIT B

COMPLIANCE CERTIFICATE

          This Compliance Certificate is delivered pursuant to the Term Loan
Agreement dated as of July 31, 2003 (as amended, supplemented or restated from
time to time, the "Term Loan Agreement"), among CPG Partners, L.P., the Lenders
(as defined therein or made parties thereto), and Wachovia Bank, National
Association, as Agent. (All capitalized defined terms used herein shall have the
meanings given to them in the Term Loan Agreement.)

           1.      The undersigned hereby certifies that (a) the undersigned has
reviewed the terms of the Term Loan Agreement and has made a review of the
transactions, financial condition and other affairs of the Borrower and its
affiliates as of, and during the relevant accounting period ending on,
____________, 200_, and (b) such review has not disclosed the existence during
such accounting period, and the undersigned does not have knowledge of the
existence, as of the date hereof, of any condition or event constituting an
Unmatured Event of Default or an Event of Default [except as set forth on
Attachment A hereto, which accurately describes the nature of the condition(s)
or event(s) that constitute Unmatured Event(s) of Default or Event(s) of Default
and the actions which Borrower (is taking) (is planning to take) with respect to
such condition(s) or event(s)].

           2.      The calculations required to establish compliance with each
of the provisions of Article IX of the Term Loan Agreement are attached as the
Schedule hereto.

CPG PARTNERS, L.P.
By: Chelsea Property Group, Inc.,
Its general partner

By:                                        


Date: ____________, 200_



EXHIBIT C


TERM LOAN NOTE

$100,000,000.00 ____________, 2003


          FOR VALUE RECEIVED, CPG PARTNERS, L.P., a Delaware limited partnership
("Borrower"), HEREBY PROMISES TO PAY to the order of
______________________________ ("Lender") the principal sum of One Hundred
Million, Dollars ($100,000,000.00) or if less, the aggregate unpaid principal
amount of all "Loans" (as such terms are defined in the Term Loan Agreement
dated as of July 31, 2003 (as amended, supplemented or restated from time to
time the "Term Loan Agreement"), among Borrower, Lender, certain other lenders
named therein or made parties thereto and Wachovia Bank, National Association,
as Agent, together with interest on the unpaid principal balance hereof at the
rate (or rates) determined in accordance with Section 2.4 of the Term Loan
Agreement from the date such principal is advanced until it is paid in full.

          This Loan Note is one of the Loan Notes referred to in and governed by
the Term Loan Agreement, which Term Loan Agreement, among other things, contains
provisions for the acceleration of the maturity hereof and for the payment of
certain additional sums to Lender upon the happening of certain stated events.
Capitalized terms used in this Loan Note without definition have the same
meanings as in the Term Loan Agreement.

          The principal amount of this Loan Note, if not sooner paid, will be
due and payable, together with all accrued and unpaid interest and other amounts
due and unpaid under the Term Loan Agreement, on the Termination Date. Borrower
may make voluntary prepayments of all or a portion of this Loan Note, upon prior
written notice, in accordance with the provisions of Section 2.6.1 of the Term
Loan Agreement.

          Interest on the Loans is payable in arrears on the dates specified in
Section 2.4.3 of the Term Loan Agreement. Interest will be computed on the basis
of the actual number of days elapsed in the period during which interest accrues
and a year of three hundred sixty (360) days. The Term Loan Agreement provides
for the payment by Borrower of various other charges and fees, in addition to
the interest charges described in the Term Loan Agreement, as set forth more
fully in the Term Loan Agreement. If, at any time, the rate of interest,
together with all amounts which constitute interest and which are reserved,
charged or taken by the Lender as compensation for fees, services or expenses
incidental to the making, negotiating or collection of the Loans evidenced
hereby, shall he deemed by any competent court of law, governmental agency or
tribunal to exceed the maximum rate of interest permitted to be charged by
Lender to Borrower under applicable law, then, during such time as such rate of
interest would be deemed excessive, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum rate of interest
so permitted shall be deemed a voluntary prepayment of principal. As used
herein, the term "applicable law" shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Note shall be
governed by such new law as of its effective date.

          All payments of any amount becoming due under this Loan Note shall be
made in the manner provided in the Term Loan Agreement, in Dollars.

          Upon and after the occurrence of an Event of Default, unless such
Event of Default is waived as provided in the Term Loan Agreement, this Loan
Note may, at the option of Requisite Lenders and without demand, notice or legal
process of any kind, be declared by Agent, and in such case immediately shall
become, due and payable. Upon and after the occurrence of certain Events of
Default, this Loan Note shall, without any action by Lenders and without demand,
notice or legal process of any kind, automatically and immediately become due
and payable.

          Demand, presentment, protest and notice of nonpayment and protest,
notice of intention to accelerate maturity, notice of acceleration of maturity
and notice of dishonor are hereby waived by Borrower. Subject to the terms of
the Term Loan Agreement, the Lender may extend the time of payment of this Loan
Note, postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon or agree to any subordination of
Borrower's obligations hereunder without affecting or diminishing such Lender's
right of recourse against Borrower, which right is hereby expressly reserved.

          This Loan Note and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and interpreted in accordance with,
the laws of the State of New York (excluding the laws applicable to conflicts or
choice of law). THE BORROWER AND LENDER (BY ACCEPTANCE OF THIS NOTE) HEREBY
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT
HEREOF, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

          Whenever possible each provision of this Loan Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Loan Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Loan Note.

          IN WITNESS WHEREOF, Borrower has caused this Loan Note to be executed
as of the date first set forth above.

WITNESS: CPG PARTNERS, L.P.a Delaware limited
partnership

By: Chelsea Property Group, Inc.,
        Its general partner

By:                                        
Its                                        



EXHIBIT D

NOTICE OF INTEREST RATE SELECTION

Re: Term Loan Agreement dated as of July 31, 2003 (as from time to time amended,
supplemented or restated, the "Term Loan Agreement"), by and among CPG Partners,
L.P. ("Borrower"), the persons named therein as Lenders and such other Persons
as may become Lenders in accordance with the terms of the Term Loan Agreement
and Wachovia Bank, National Association, as Agent ("Agent"). (Capitalized terms
used in this Notice without definition have the same meanings as in the Term
Loan Agreement.)


Wachovia Bank, National Association
301 South College Street
Charlotte, NC 28288
Attn: Deana Adams

Fax No. (704) 383-7989

           Pursuant to Section 2.1.2 of the Term Loan Agreement this Notice
represents the Borrower's request that on ____________, 200_ the Loan be
[continued as] [converted to] a [LIBOR Loan with an Interest Period of ______
days][Base Rate Loan].

Dated: ____________, 200_ CPG PARTNERS, L.P.a Delaware limited
partnership
By: Chelsea Property Group, Inc.,
Its general partner

By:                                        
Its                                        


EXHIBIT E

FORM OF FIXED RATE NOTICE

Re: Term Loan Agreement dated as of July 31, 2003 (as from time to time amended,
supplemented or restated, the "Term Loan Agreement"), by and among CPG Partners,
L.P. ("Borrower"), the persons named therein as Lenders and such other Persons
as may become Lenders in accordance with the terms of the Term Loan Agreement,
and Wachovia Bank, National Association, as Agent ("Agent"). (Capitalized terms
used in this Notice without definition have the same meanings as in the Term
Loan Agreement.)

CPG Partners, L.P.
103 Eisenhower Parkway
Roseland, NJ 07068
Attn: Catherine Lassi

          Pursuant to the terms and provisions of Section 2.1.2 of the Term Loan
Agreement, Borrower has delivered to Agent a Notice of Interest Rate Selection,
dated ____________, 200_, under which LIBOR has been selected as the basis upon
which interest shall accrue on the LIBOR Loan identified in such Notice of
Interest Rate Selection. In response to such Notice of Interest Rate Selection,
and in accordance with Section 2.1.2(c) of the Term Loan Agreement, Agent hereby
confirms the following as applicable to such LIBOR Loan:

           1.      The Interest Period shall begin on (and include)
____________, 200_, and shall end on (but exclude) ____________, 200_;

           2.      LIBOR applicable to such LIBOR Loan is ________% per annum
and the interest rate of such LIBOR Loan (including the Applicable LIBOR Rate
Margin) is ______% per annum.

          Conversion (or continuation) of the aforesaid LIBOR Loan is subject to
the terms and conditions of the Term Loan Agreement. Please acknowledge the
foregoing by executing and returning to Agent a copy of this Fixed Rate Notice.
However, any failure to return such acknowledgement shall not impair or alter
Borrower's obligations under the subject LIBOR Loan.

Dated: ____________, 200_ Wachovia Bank, National Association,
as Agent

By:______________________________


ACKNOWLEDGED:

CPG PARTNERS, L.P.,
a Delaware limited partnership
By: Chelsea Property Group, Inc.,
         Its general partner


By_________________________________
Its______________________________


cc:      Lenders